     Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 1 of 72 Page ID
                                       #:1356


   Carol A. Sobel (SBN 84483)
 1 LAW OFFICE OF CAROL A. SOBEL
 2 725 Arizona Avenue. Suite 300
   Santa Monica, California 90401
 3
   Tel: (31) 393-3055
 4 carolsobel@aol.com
 5
     Shayla R. Myers (SBN 264054)                              Catherine Sweetser (SBN 271142)
 6   LEGAL AID FOUNDATION                                      SCHONBRUN SEPLOW HARRIS
 7   OF LOS ANGELES                                            & HOFFMAN, LLP
     7000 S. Broadway                                          11543 Olympic Boulevard
 8   Los Angeles, CA 90003                                     Los Angeles, California
 9   Tel: (213) 640-3983                                       Tel: (310) 396-0731
     Fax: (213) 640-3988                                       Fax: (310) 399-7040
10
     smyers@lafla.org                                          catherine.sdshhh@gmail.com
11
12   Attorneys for Plaintiffs
13                              UNITED STATES DISTRICT COURT

14           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

15
                                                       )   CASE NO. 16-CV-01750 SJO (JPR)
16                                                     )
     Carl Mitchell, et al.,                            )   [Assigned to Hon. S. James Otero,
17                                                     )   Courtroom 10C]
                             Plaintiff(s),             )
18                                                     )   PLAINTIFFS’ REQUEST FOR
                    vs.                                )   JUDICIAL NOTICE IN
19                                                     )   OPPOSITION TO [PROPOSED]
     City of Los Angeles, et. al.                      )   INTERVENORS’ MOTION TO
20                                                     )   INTERVENE; DECLARATION OF
                        Defendant(s).                  )
                                                       )   SHAYLA MYERS IN SUPPORT OF
21                                                         REQUEST FOR JUDICIAL
                                                       )
                                                       )   NOTICE; EXHIBITS A-K.
22
                                                       )
23                                                     )   DATE:  August 12, 2019
                                                       )   TIME: 10:00 a.m.
24                                                     )   COURT: Courtroom 10C
                                                       )
25                                                     )
                                                       )
26                                                     )
                                                       )
27                                                     )
                                                       )
28                                                        1
     ________________________________________________________________________________________________________
                                         REQUEST FOR JUDICIAL NOTICE
     Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 2 of 72 Page ID
                                       #:1357



 1
            Plaintiffs respectfully request this Court take judicial notice of the following

 2
     documents, in support of Plaintiffs’ Opposition to the Motion to Intervene:
            1. Los Angeles City Council File 18-0751
 3
 4
            Pursuant to Federal Rules of Evidence 201, the Court may take judicial notice

 5
     of facts that are readily ascertainable by reference to a reliable source. Fed. Rule

 6
     Evid. 201. See also 1-201 Weinstein’s Federal Evidence § 201.02 (2d Ed).

 7
            City Council files kept by the Clerk of the City of Los Angeles are a matter of

 8
     public record and the accuracy of the documents attached herein may be compared to

 9
     the official records maintained by the City, including by comparison to the electronic

10
     file maintained by the Los Angeles City Council on its official city website, available

11
     at https://cityclerk.lacity.org/lacityclerkconnect/index.cfm?fa=c.search&tab=cfi.

12
            The specific council file, including the index of File Activities and Council

13
     Vote information is available at

14
     https://cityclerk.lacity.org/lacityclerkconnect/index.cfm?fa=ccfi.viewrecord&cfnumbe

15
     r=18-0751.

16
            The documents are official publications and self-authenticating. See Fed. Rule

17
     Evid. 902(f). See also Declaration of Shayla Myers, attached, establishing authenticity

18
     of the printed versions of the documents, attached as Exhibits A-H.

19
            2.      Office of Mayor Eric Garcetti, “Confronting the Crisis: Helping our

20
     Homeless Neighbors,” July 8, 2019.

21
            The report was published online by the City of Los Angeles

22
     at https://www.lamayor.org/confronting-crisis-helping-our-homeless-neighbors. The

23
     documents are official publications and self-authenticating. See Fed. Rule Evid.

24
     902(f). See also Declaration of Shayla Myers, attached, establishing authenticity of the

25
     printed version of the document, attached to the declaration as Exhibit K.

26
            3.      Proceedings from the meeting of the Los Angeles City Council

27
     Committee on Homelessness and Poverty from September 7, 2018, October 3, 2018,

28
     February 6, 2019.                                    2
     ________________________________________________________________________________________________________
                                         REQUEST FOR JUDICIAL NOTICE
     Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 3 of 72 Page ID
                                       #:1358



 1
     Dated: July 15, 2019                   Legal Aid Foundation of Los Angeles
 2                                          Law Office of Carol A. Sobel
 3                                          Schonbrun Seplow Harris & Hoffman, LLP
 4
                                            BY: /s/
 5                                              Shayla Myers
 6
                                                Attorneys for Plaintiffs

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                        3
     ________________________________________________________________________________________________________
                                         REQUEST FOR JUDICIAL NOTICE
     Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 4 of 72 Page ID
                                       #:1359



 1                             DECLARATION OF SHAYLA MYERS
 2
     I, Shayla Myers, declare:
 3
 4      1. I am an attorney admitted to practice before this court. I am an attorney of
 5   record and represent plaintiffs in this action. I have personal knowledge of the facts
 6   set forth below and, if called to testify to those facts, would do so competently.
 7      2. Attached to this Request for Judicial Notice are documents from Council File
 8   18-0751, entitled “Carl Mitchell, et al., v. City of Los Angeles, et. al.”
 9      3. On July 15, 2019, I caused to be generated from the City Clerk’s website, which
10   is maintained by the City of Los Angeles, an Index of the council file, which lists all
11   activities and documents in the council file. The specific website from which I
12   generated this index is
13   https://cityclerk.lacity.org/lacityclerkconnect/index.cfm?fa=ccfi.viewrecord&cfnumbe
14   r=18-0751. A true and correct copy of the Index is attached as Exhibit A.
15      4. On July 15, 2019, I also caused to be printed the attached documents from the
16   City Clerk website, which are attached as Exhibits B-H.
17                  a. City Attorney Report R19-0144
18                  b. Speaker Cards, Homeless and Poverty Committee, September 7, 2018
19                  c. Speaker Cards, Homelessness and Poverty Committee, October 3,
20                      2018
21                  d. Communication from the Public, September 10, 2018
22                  e. Speaker Cards, February 6, 2019
23                  f. Communication from the Public, March 5, 2019
24                  g. Speaker Cards, March 6, 2019
25          5.      On July 15, 2019, I reviewed the Los Angeles Downtown Industrial
26   District Business Improvement District, “About” section. The website for the LADID
27   and the attached pages are available here: http://www.industrialdistrictla.com/about
28                                                        4
     ________________________________________________________________________________________________________
                                         REQUEST FOR JUDICIAL NOTICE
     Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 5 of 72 Page ID
                                       #:1360



 1
     A true and correct copy of those pages is attached as Exhibit I.

 2
            6.       The report “Confronting the Crisis: Helping our Homeless Neighbors,”
     was published online by the Office of the Mayor of the City of Los Angeles and on
 3
 4
     the City website, www.lamayor.org, and is publicly available. I caused the specific

 5
     page, available at https://www.lamayor.org/confronting-crisis-helping-our-homeless-

 6
     neighbors, to be accessed and printed, A true and correct copy of the report is attached

 7
     as Exhibit J.

 8
            7.       In 2017, Plaintiff Los Angeles Community Action Network (LA CAN)

 9
     released a report, “Dirty Divide: Out of Service,” which highlights the need for

10
     bathrooms, trash receptacles, and other public health infrastructure in Skid Row. I was

11
     at the time of the publication an attorney of record for LA CAN, and I received a copy

12
     of the report from LA CAN. A true and correct copy of the report is attached as

13
     Exhibit K.

14
15
            I declare under penalty of perjury that the foregoing is true and correct.

16
     Executed this 15th day of July, 2019 in Los Angeles, California.

17
18
                                            BY: /s/
19
                                                Shayla Myers
20
21
22
23
24
25
26
27
28                                                        5
     ________________________________________________________________________________________________________
                                         REQUEST FOR JUDICIAL NOTICE
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 6 of 72 Page ID
                                  #:1361




                                Exhibit A
     Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 7 of 72 Page ID
                                       #:1362
*****************************************************************************
Office of the City Clerk, City of Los Angeles

This report was generated by the Council File Management System on 07/15/2019
*****************************************************************************

Council File Number
18-0751

Title
Carl Mitchell, et al. v. City of Los Angeles, et al.

Last Change Date                                         Expiration Date
05/24/2019                                               05/17/2021

Reference Numbers
City Attorney Report: R18-0257; R19-0144,Reference: 2:16-cv-01750-SJO-JPR;
16-cv-01750-SJO(JPRx),Related Council File: 18-0390

Action History for Council File 18-0751
Date          Activity
05/24/2019    Mayor transmitted Council File to City Clerk.
05/23/2019    City Clerk transmitted file to Mayor. Last day for Mayor to act is June 3, 2019.
05/22/2019    Council approved the City Attorney's recommendations forthwith.
05/17/2019    City Clerk scheduled item for Council on May 22, 2019 .
05/17/2019    City Attorney document(s) referred to Budget and Finance Committee.
05/16/2019    Document(s) submitted by City Attorney, as follows:

              City Attorney report R19-0144, dated May 16, 2019, relative to the request to discuss
              in closed session settlement in the case of Carl Mitchell, et al. v. City of Los Angeles, et
              al.
03/06/2019    Council discussed this matter in closed session and instructed City Attorney staff to
              settle this matter.
03/01/2019    City Clerk scheduled item for Council on March 6, 2019 .
02/01/2019    Homelessness and Poverty Committee scheduled item for committee meeting on
              February 6, 2019.
10/03/2018    Homelessness and Poverty Committee continued item to/for a date to be determined.
09/28/2018    Homelessness and Poverty Committee scheduled item for committee meeting on
              October 3, 2018.
09/07/2018    Homelessness and Poverty Committee continued item to/for a date to be determined.
09/06/2018    Homelessness and Poverty Committee scheduled item for committee meeting on
              September 7, 2018.
09/05/2018    Budget and Finance Committee waived consideration of item .
08/20/2018    Council Referral per Council President to also include Homelessness and Poverty
              Committee.
08/13/2018    City Attorney document(s) referred to Budget and Finance Committee.
08/10/2018    Document(s) submitted by City Attorney, as follows:

              City Attorney report R18-0257, dated August 10, 2018, relative to a request to discuss
              in closed session pending litigation in the case of Carl Mitchell, et al. v. City of Los
              Angeles, et al.




Monday, July 15, 2019                                                                          Page 1 of 1
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 8 of 72 Page ID
                                  #:1363




                                Exhibit B
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 9 of 72 Page ID
                                  #:1364

                                                     i                   tijii                m
                                                          ft3
                                                              n                        if
                                                         PP aim
                                               |»a
                   ,/v                                                                      Slav’s in

                                   4                           £^'</V- ■■ ■■ ■
                                                                                  in        pu                     i5
                                         it                      A<*| > ■■ ■■ ■
                                                                                                        IIfir-l* s
                              «
                              5   il                 ■i ■■ ri ;\«muW
                                                                                            ill;
                                                                                            ■■ ■■         W'    )l “1%
                         ir                          aa naff
                                                   7
                                              Ms—' w S'■»                                                 ”N                I
                                                                                                        .__y
                                                                                       N                                 ) J
                                                                   ^VoEir'j*


                                              MICHAEL N. FEUER
                                                          CITY ATTORNEY

                                                                                                               REPORT NO.   R 19 - G 1 4 4
                                                                                                                            HAY 1 6 2019

                    REQUEST FOR CLOSED SESSION PURSUANT TO
                      GOVERNMENT CODE SECTION 54956.9(d)(1)

                                                         REPORT RE:

                                  Mitchell, et al., v. City of Los Angeles, et al.
                                       USCD Case No. 16-cv-01750 SJO (JPRx)
                                                (CF No. 18-0751)

The Honorable City Council
 of the City of Los Angeles
200 North Spring Street
City Hall, Room 395
Los Angeles, California 90012

Honorable Members:

        This office recommends that discussions with, and advise form, legal counsel
regarding the recommendation for City Council action in this pending litigation be
scheduled and held in closed session pursuant to California Government Code Section
54956.9(d)(1). Government Code Section 54956.9(d)(1) requires you to state publicly
prior to the closed session, what subdivision of this section authorizes the closed
meeting, and that the closed session is being held to confer or discuss with, or receive
advice from, legal counsel regarding pending litigation.

       This matter involves litigation that alleges constitutional violations based on the
seizure and destruction of property of homeless individuals in the Skid Row area of Los
Angeles.




     City Hall East 200 N. Main Street Room 800 Los Angeles, CA 90012 (213) 978-8100 Fax (213) 978-8312
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 10 of 72 Page ID
                                   #:1365
 The Honorable City Council
  of the City of Los Angeles
 Page 2



        If you have any questions regarding this matter, please contact Senior Assistant
City Attorney Scott Marcus at (213) 978-4681. He, or another member of this Office,
will be present when you consider this matter to answer any questions you may have.

                                         Very truly yours,

                                         MICHAEL N. FEUER, City Attorney


                                         By
                                                 ^CerfT MARCUS             f
                                                Senior Assistant City Attorney

SM:glt
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 11 of 72 Page ID
                                   #:1366




                                Exhibit C
     Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 12 of 72 Page ID
                                        #:1367
                                                                                                           Item NO. (1) - 18-0751


                                      SPEAKER REQUEST LIST
                     Meeting: SPECIAL MEETING - HOMELESSNESS AND POVERTY COMMITTEE

                                                      Date: 9/7/2018 9:00AM

The names listed below reflect individuals who requested to speak on this particular Council file. These individuals may not have
actually provided testimony during the meeting. Please refer to the audio and/or video recording of the meeting to determine which
individuals actually provided testimony.

                                           ADDRESS:                      REPRESENTING:                     PAID SPEAKER:
             NAME:
                                         (IF PROVIDED)                    (IF PROVIDED)                     (IF PROVIDED)

           Andy Bales

          Kevin Murray            Weingart Center

       Georgia Berkovich          Midnight Mission

         Ruth Schwartz            Shelter Partnership

          Anita Nelson            SRO Housing

          Tom Gilmore             Gilmore Associates

           Lew Horne              CBRE

         Jerry Neuman             DLA Piper

           Jessica Lall           CCA

         Jessica Duboff           LA Area Chamber

           Carl Cade              Tribune Real Estate

          Kevin Litwin            LR Group

          Greg Spiker             Ken Spiker And Assoc

          Blair Besten            Historic Core BID

          Larry Rauch             LA Cold Storage

           Nick Griffin           Downtown Center BID

        Andrew Thomas             Westwood BID

         Miguel Vargas            Arts District BID

        Brady Westwater

                                  California Flower Mall
          Mark Chatoff            825 San Pedro St
                                  Los Angeles, Ca. 90014

  Herman ADvocate HHH 42
         USC1983

                                  Home Owner Association
                                  315e 8th St#401
          David Brown
                                  La, 90014
                                  (315) 663-6314

                                  Legal Aid Foundation Of Los
          Shayla Myers
                                  Angeles

         General Dogon

         Patrick Cooper
  Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 13 of 72 Page ID
                                     #:1368
 Rabbi Moshe Greenwald

     Chris Chebegia

      David Ikegami       Litle Tokyo

       Jed Parriott

     Ariana Gomez

    Gloria 88022 Text

      Kaleb Havens

  Josephina 88022 Text

     Amara Ononiwu

   Peggy Lee Kennedy

       Eric Preven

      Estela Lopez        Downtown Industrial BID

      Scott Yamabe        Flower Market

     Suzanne Holley       Downtown Center BID

      Carol Schatz        Downtown Center BID

       Nick Griffin       Downtown Center BID

   Joanne Kumamoto        Little Tokyo BID

       George Yu          Chinatown BID

       Keith Giles

       Laurie Sale

      Linda Becker

       Laurie Sale

      Mr. Brown K.

       General Jeff

Wayne Da Nigga Fooo Aka
        Encino

   John Sundermeyer

     Claudia Oliveira

      Patti Berman

     Phom Niggertz

      Miguel Nelson

     Ariana Nussdorf

    Josh Gray-Emmer

       Pat Barrett

       Steve Diaz

     George Huzzett
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 14 of 72 Page ID
                                   #:1369




                                Exhibit D
                             Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 15 of 72 Page ID Item No. (4) - 18-0751
                                                                #:1370

                                                SPEAKER REQUEST LIST
                                      Meeting: HOMELESSNESS AND POVERTY COMMITTEE

                                                                 Date: 10/03/2018
The names listed below reflect individuals who requested to speak on this particular Council file. These individuals may not have actually provided
testimony during the meeting. Please refer to the audio and/or video recording of the meeting to determine which individuals actually provided
testimony.

                                       ADDRESS:                   REPRESENTING:                   PAID SPEAKER:
           NAME:                                                                                                                   COMMENT
                                     (IF PROVIDED)                 (IF PROVIDED)                   (IF PROVIDED)

                                                                                                      Central C
         Jessica Lall                                                                                                           General Comment

         Mike Arnold                                                                                                             Against Proposal
         Jessica Lall                                                                                                            Against Proposal
         Bert Dezzutti                                                                                                           Against Proposal
       Mark Loranger                                                                                                             Against Proposal
        Ruth Schwartz                                                                                                            Against Proposal
       Martha Saucedo                                                                                                            Against Proposal

         Javier Cano                                                                                                             Against Proposal

         Charlie Woo                                                                                                             Against Proposal
       Jessica Duboff                                                                                                            Against Proposal
         Ellen Riotto                                                                                                            Against Proposal
         Rena Leddy                                                                                                              Against Proposal

       Sarah Wiltfong                                                                                                           General Comment
    Teddye Sluyter-Coak                                                                                                          Against Proposal
 Suzanne Holley                                                                                     Against Proposal
                   Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 16 of 72 Page ID
   Nick Griffin                                       #:1371                                        Against Proposal
   Carl Cade                                                                                        Against Proposal
 Miguel Nelson                                                                                      Against Proposal
  Ryan Aubry                                                                                        Against Proposal
 Stuart Morkun                                                                                      Against Proposal
  Lisa Gritzner                                                                                     Against Proposal
   Jim White                                                                                        Against Proposal
   Jason Lee                                                                                        Against Proposal
 Terry Rubinroit                                                                                    Against Proposal

  Rasmus Lee                                                                                        Against Proposal
  Max Gallardo                                                                                      Against Proposal
Shane Waarboek                                                                                      Against Proposal
   Pat Barrett                                                                                      Against Proposal
   Phillip Lin                                                                                      Against Proposal
   Zack Clark                                                                                       Against Proposal
 James Okazaki                                                                                      Against Proposal
Yukio Kawaratani                                                                                    Against Proposal
 Ericka Claustro                                                                                    Against Proposal
  Mark Chatoff                                                                                      Against Proposal
  Elisa Keller                                                                                      Against Proposal
  Larry Rauch                                                                                       Against Proposal
 Miguel Nelson                                                                                      Against Proposal
 Sarah Wiltfong                                                                                     Against Proposal

Josh Gray-Emmer                                                                                     General Comment
  Jerard Wright                                                                                      Against Proposal
                    Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 17 of 72 Page ID
  Linda Becker                                         #:1372                                        General Comment
   Laurie Sale                                                                                       General Comment
  Mark Chatoff                                                                                       General Comment
                         The Midnight Mission
Georgia Berkovich                                 The Midnight Mission                               General Comment

   Hal Bastian                                                                                       General Comment
  Patti Berman                                                                                       Against Proposal
  Hilary Norton                                                                                      Against Proposal
  Blair Besten                                                                                       Against Proposal
 Ariana Nussdorf                                                                                     General Comment
Timothy Anderson                                                                                     General Comment
 Sara Hernandez                                                                                      Against Proposal

 Claudia Oliviera                                                                                    General Comment

   Ellen Endo                                                                                        General Comment
  Wallis Locke                                                                                       Against Proposal
   Ryan Afari                                                                                        General Comment
George Campos                                                                                        General Comment
 Claudia Oliveira                                                                                    Against Proposal
   Ryan Afari                                                                                        Against Proposal
                             Hotel Indigo
                            899 Francisco
   Bruce Curry                                   Hospitality Community                               General Comment
                            La, CA. 90017
                           (213) 232-8551
    Simon Ha                                                                                         Against Proposal
   Pat Barrett                                                                                       General Comment
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 18 of 72 Page ID
                                   #:1373




                                Exhibit E
   Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 19 of 72 Page ID
                                      #:1374



September 10, 2018

Councilmember José Huizar
City of Los Angeles, Council District 14
Los Angeles, CA 90012

Re: Mitchell v. City of Los Angeles

Dear Councilmember Huizar,

We are a diverse coalition of civic, business and community leaders dedicated to making our city a vibrant and
welcoming place. We are writing this letter to share our thoughts on the pending court case Mitchell v. City of Los
Angeles. As you know, this is a case filed against the City of Los Angeles in the Central District of California by the
Legal Aid Foundation of Los Angeles and Carol Sobel. The case is currently before United States District Judge S.
James Otero with a pending trial date of February 9, 2019. As the representative of the Downtown area, we are
asking that you continue to lead the conversation regarding this important case.

Background

Originally filed in March 2016, the complaint alleges that the City of Los Angeles, through the Los Angeles Police
Department (LAPD), has undertaken a mass policy of arresting people experiencing homelessness for quality of
life offenses in order to confiscate and destroy their property. In particular, plaintiffs allege:

    o   The City summarily confiscates the personal property of people experiencing homelessness without
        legally sufficient cause, including personal identification, tents and medication.

    o   The City fails to properly catalogue property seized from people experiencing homelessness, making it
        difficult to claim.

    o   The City stores property seized from people experiencing homelessness in warehouses that are
        challenging to access.

    o   The City failed to provide people experiencing homelessness with adequate notice of scheduled public
        clean-ups in Downtown.

Current Status

On April 13, 2016, the district court issued a preliminary injunction against the City. The court accepted plaintiffs’
allegations as true for the purpose of formulating its order, and it held that the alleged conduct of the City raised
Fourth Amendment privacy and Fourteenth Amendment Due Process concerns. Judge Otero’s preliminary
injunction only relied on facts brought by the plaintiffs, refusing to give the City’s counterevidence any
consideration because it was “at best inconclusive,” which is a highly unusual process for courts even at this
preliminary stage.

The court’s preliminary injunction applies only to the Downtown area between Spring and Alameda Streets and
between 3rd and 8th Streets. When referring to Downtown in this letter we are referencing the above-mentioned
area. The order requires the City to:

    o   Only confiscate property of people experiencing homelessness where there is a legally sufficient
        justification.
   Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 20 of 72 Page ID
                                      #:1375



    o   Store confiscated property in facilities that are open during regular business hours, that are accessible
        within 72 hours of seizure, and that clearly catalog property based on names and identification.

    o   Maintain property confiscated in Downtown for at least 90 days before destroying it, and to provide
        notice to people experiencing homelessness as to where their property is stored.

    o   Provide advance public notice at least 24 hours before public street clean-ups in Downtown.

Many of these requirements have already been adopted by the City in Los Angeles Municipal Code (LAMC) 56.11 –
Storage of Personal Goods. On July 5, 2018, the parties agreed to postpone the previously scheduled trial date of
October 9, 2018 to February 9, 2019 in order to “continue to engage in further discussions” “to resolve this
dispute.” In the stipulation agreement the City Attorney represented that this delay was necessary because “the
City Council is currently in recess and is therefore unavailable to provide guidance to the City regarding its
discussions in this matter.”

We believe this new timeline provides the City Council with the opportunity to fully discuss this case and its
implications for Downtown and the entire city. This discussion is especially important as the City has made
significant progress on the issue of homelessness since the preliminary injunction was issued in 2016, including
Proposition HHH and an update to LAMC 56.11 with the development of associated protocols. There are also new
actions that should be considered like the “A Bridge Home” initiative and the dedication of additional revenues
from the State budget surplus.

The City has the ability to settle the Mitchell case in accordance with the current injunction so it only applies to
Downtown, enter into a citywide settlement or go to trial. We encourage the City to go to trial. If a trial is not
possible, the City should explore a citywide settlement that is consistently applied throughout the city and
discuss those terms with a broad and diverse group of stakeholders. Settling this case without a robust and open
dialogue would set a troubling precedent. We strongly feel that a settlement limited to Downtown is
unreasonable and would expose the City to future litigation.

Policy Considerations

There are many policy considerations the City Council should address in settling the Mitchell case. Currently the
injunction effectively eliminates the 60-gallon limit on personal goods established in LAMC 56.11 only for
Downtown. If the City were to settle Mitchell with the current terms, this standard could become permanent. We
can do better by providing housing and creating incentives for people experiencing homelessness. We are very
concerned that permanently setting a different standard in one neighborhood of Los Angeles is
unconstitutional and would set the City up for litigation in other neighborhoods.

We also believe a Downtown-only settlement would continue the over-concentration of people experiencing
homelessness, services and housing in Downtown, and ultimately further decrease the quality of life for those
currently experiencing homelessness in Downtown who need individualized treatment and care to live safely
and reenter society. By eliminating the 60-gallon limit, people experiencing homelessness with large amounts of
personal property will likely keep their items only within the Downtown area set aside by the order. This will
result in further densification of the population of people experiencing homelessness in Downtown and make it
more challenging to provide housing, services and facilities to meet the current need.

In March 2016, the City Council adopted a motion that you authored calling for housing, services and facilities for
people experiencing homelessness to be provided throughout the city and county and to formally reverse the
policy of containment that has led to an over-concentration of people experiencing homelessness in certain parts
of the city and county. The Downtown area included in Mitchell has the highest concentration of people
experiencing homelessness, services, housing and facilities in the county. This raises an important question: What
   Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 21 of 72 Page ID
                                      #:1376



precedent does it set for building permanent and interim housing for people experiencing homelessness and
the “A Bridge Home” initiative if the area with the most services and housing for people experiencing
homelessness is the place without limits on personal goods on the public right-of-way? Services, facilities and
housing for people experiencing homelessness are the answers to ending the issue of homelessness. They are not
the precursor to allowing unlimited personal goods on the public right-of-way. The City Council should continue to
pursue solutions to ending homelessness.

Perhaps most troubling with the proposed solution is the implication that those who currently have housing or
are engaged in services to get off the streets in Downtown deserve less than those who live in the rest of the
city. Downtown represents the largest concentration of service and housing providers anywhere in the city. It is
bad public policy to deny people in Downtown the same rights that we provide to other residents around the city
of Los Angeles. People in Downtown deserve safe and clear sidewalks without being threatened, offered drugs or
falling victim to human trafficking.

Although we agree that we need to prevent further over-concentration of homeless services in Downtown, we
have been supportive of the many desperately needed homeless services that have opened since Mitchell was
filed in 2016, including The Bin (a storage facility for the personal goods of people experiencing homelessness), a
sobering center and the Refresh Spot. We also believe that the greater Downtown area can and should do more.
As an example, while not located in the Mitchell area, we are incredibly supportive of the El Pueblo interim
housing project and the neighboring pilot project storage bin. But we know that homelessness is a countywide
crisis and should be treated accordingly. Downtown cannot have separate standards from the rest of the city.

We know creating separate standards for Downtown has serious implications, and we hope you will consider
this when discussing the Mitchell case in closed session. We have and will continue to raise these issues with the
City Attorney and other members of the City Council as well.

Thank you for your consideration and continued commitment to ending homelessness.


Sincerely,

     Michael Arnold                                          Paul Keller
     President & CEO, The Midnight Mission                   Chairman, Mack Real Estate Development

     Rev. Andrew J. Bales                                    Jessica Lall
     CEO, Union Rescue Mission                               President & CEO, Central City Association

     Bert Dezzutti                                           Kevin Murray
     Executive Vice President, Western Region, U.S.          President & CEO, The Weingart Center
     Office Division, Brookfield Properties                  Association

     Tom Gilmore                                             Maria Salinas
     CEO, Gilmore Associates                                 President & CEO, Los Angeles Area Chamber of
                                                             Commerce
     Lewis Horne
     Chair, Central City Association DTLA Initiative         Stuart Waldman
                                                             President, Valley Industry & Commerce
     Noel Hyun                                               Association
     CEO & President, The Brooklyn Companies
 Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 22 of 72 Page ID
                                    #:1377



CC: Mayor Eric Garcetti, City of Los Angeles
   City Attorney Mike Feuer, City of Los Angeles
   City Council President Herb Wesson, City of Los Angeles
   Councilmember Marqueece Harris-Dawson, Chair, Homelessness & Poverty Committee
   Councilmember Mike Bonin, Member, Homelessness & Poverty Committee
   Councilmember Curren Price, Member, Homelessness & Poverty Committee
   Councilmember Monica Rodriguez, Member, Homelessness & Poverty Committee
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 23 of 72 Page ID
                                   #:1378




                                 Exhibit F
                             Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 24 of 72 Page ID Item No. (4) - 18-0751
                                                                #:1379

                                                SPEAKER REQUEST LIST
                                      Meeting: HOMELESSNESS AND POVERTY COMMITTEE

                                                                 Date: 02/06/2019
The names listed below reflect individuals who requested to speak on this particular Council file. These individuals may not have actually provided
testimony during the meeting. Please refer to the audio and/or video recording of the meeting to determine which individuals actually provided
testimony.

                                       ADDRESS:                   REPRESENTING:                   PAID SPEAKER:
           NAME:                                                                                                                   COMMENT
                                     (IF PROVIDED)                 (IF PROVIDED)                   (IF PROVIDED)

 Wayne From Nigga Encino                                                                                                        General Comment
         Laurie Sale                                                                                                            General Comment
         Blair Besten                                                                                                           General Comment
              S                                                                                                                 General Comment
             Kiri                                                                                                               General Comment
          Kirk Gaw                                                                                                              General Comment

       Betsy Starman                                                                                                            General Comment
       Daniel Peterson                                                                                                          General Comment
        Shawn Smith                                                                                                             General Comment
        Scott Yamabe                                                                                                            General Comment
        Patti Berman                                                                                                            General Comment
      Nicholas Previsich                                                                                                        General Comment
        Alexandra Leh                                                                                                           General Comment

         Jed Parriott                                                                                                           General Comment
        Terry Rubinroit                                                                                                         General Comment
Howard Rubinroit                                                                                    General Comment
                   Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 25 of 72 Page ID
   Olivia Lee                                         #:1380                                        General Comment
  Jessica Lall                                                                                      General Comment

  Tom Gilmore                                                                                       General Comment
  Ellen Riotto                                                                                      General Comment
                         Midnight Mission
  Mike Arnold                                                                                       General Comment

 Devin Strecker                                                                                     General Comment
General Dogon                                                                                       General Comment
Antonia Ramirez                                                                                     General Comment
                             La Can
  Pete White                838 S. 6th                                                                For Proposal


Clqudia Oligeira                                                                                    General Comment
  Rena Leddy                                                                                        General Comment
                              Dlanc
Claudia Oliveira                                                                                    Against Proposal

  Pat Barrett                                                                                       General Comment
                                                                        Downtown Management
                                                                           541 S. Spring St.
 John Deubler                                                           Los Angeles, CA. 90012      Against Proposal
                                                                            (213) 688-1100

      Cq                                                                                            General Comment
   Carl Cade                                                                                        General Comment
Suzanne Holley                                                                                      General Comment
   Hal Bstian                                                                                       General Comment

    Jasmine                                                                                         General Comment
                               Axis
Marcus Hamm              1100 S Hill St                                                          General Comment
                CaseLos
                     2:16-cv-01750-SJO-JPR
                        Angeles, CA. 90015 Document 123-1 Filed 07/15/19 Page 26 of 72 Page ID
                                                   #:1381
Linda Becker                                                                                     General Comment
Craig Roberts                                                                                    General Comment
Jasmyne Ho                                                                                       Against Proposal
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 27 of 72 Page ID
                                   #:1382




                                Exhibit G
 Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 28 of 72 Page ID
                                    #:1383
                         1*
CCA
CENTRAL CITY
ASSOCIATION
OF LOS ANGELES
                 m
                 fi              1
March 4, 2019


Council President Herb Wesson
Los Angeles City Council
200 N. Spring Street
Los Angeles, CA 90012

Re: March 6th City Council: Item 18-Mitchell v. City of Los Angeles

Dear Council President Wesson,


Every year, the homeless count provides us with hard data to assess the region's performance at housing our most
vulnerable population. No matter the results of this year’s count, we can tell by the number of people living on
the streets that the City of Los Angeles is still facing a humanitarian crisis. As Angelenos anxiously await the results
of this year's homeless count, we want to highlight one of the most important issues related to homelessness that
you and your colleagues on the City Council will be discussing: Mitchell v. City of Los Angeles (Mitchell).

From September 2018 to February 2019, the City Council's Homelessness and Poverty Committee held three
closed session discussions with representatives from City Attorney Mike Feuer's office regarding Mitchell.' At the
public portion of these hearings, more than 100 speakers came to City Hall to let their representatives know how
they feel about the case, demonstrating high public interest in this issue. Because the discussions were conducted
in closed session and kept confidential, the public has not learned whether the City plans on settling the case -
including possible settlement terms - or taking the case to trial. At the last committee meeting in February, the
committee ultimately moved the matter to City Council without a recommendation.

As the legislative body for L.A., we are pleased that the full Council will soon be deliberating over this citywide
policy issue. While there may be attempts to present Mitchell as a legal matter that will only impact Downtown
L.A., we must recognize that as a false premise: it is a legal case that has far-reaching policy implications. The City
is already involved in similar litigation in the Venice area, Cooley v. City of L.A. (Cooley), and any action taken on
Mitchell will impact Cooley, LAMC 56.11, "A Bridge Home" and certainly the entire city.

LAMC 56.11 & Mitchell
On March 14, 2016, Mitchell was filed by Legal Aid Foundation of Los Angeles (LAFLA) against the City alleging that
LAPD had undertaken a mass policy of arresting homeless individuals in Downtown for quality of life offenses in
order to confiscate and destroy their property.'1 The case was filed at a time when the City had no regulations
related to the use of the public right-of-way for maintaining personal property. This case is currently before U.S.
District Judge S. James Otero with a pending court date of June 2019.

After years of policy work from the Council, on April 6, 2016, the City Council voted to approve a revision to LAMC
56.11 which placed a 60-gallon limit on personal goods in public areas, required 24-hour notice before any
personal goods could be removed and mandated 90 days of storage of personal goods confiscated by the City."'
This revision of LAMC 56.11 created an approach that struck a balance between the twin goals of safeguarding
individual property rights and providing accessible and safe sidewalks to the public. This was the City's first policy
on how to manage personal property in the public right-of-way.



                                                                                                                      1
 Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 29 of 72 Page ID
                                    #:1384
                         “i


CCA
CENTRAL CITY
ASSOCIATION
OF LOS ANGELES



On April 13, 2016, Judge Otero issued a temporary restraining order in the Mitchell case. The timing was
unfortunate, because it prohibited implementation of the revisions to LAMC 56.11 that the Council had just
approved a week earlier in the Downtown area specified in Mitchell. This effectively eliminated the 60-gallon limit
on personal goods for a part of Downtown.

On May 11, 2016, the City Attorney filed a motion for clarification of the temporary restraining order." The
clarification was sought for two items: scope of the community caretaking exception when a person is arrested
and the treatment of bulky items. LAFLA objected to the request for clarification.

The Court declined to rule on the scope because it "goes beyond simplifying clarifying the Order and instead asks
the Court to rule on a complex issue of constitutional law." The City also asked for clarification to determine if it
is permitted to confiscate and destroy bulky items pursuant to the revised LAMC 56.11 which allows for the
immediate removal and destruction of certain items that cannot fit within a 60-gallon container. Tents,
operational bikes, wheelchairs, walker or crutches are excluded from this list. The Court declined to clarify and
stated, "To the extent that the City seeks a decision regarding the constitutionality of LAMC 56.11, it must do so
in a setting that squarely raises that issue."

We commend the City Attorney for seeking clarification and understand Judge Otero's decision to defer these
items. Mitchell is clearly setting the stage for litigation on LAMC 56.11 and if we settle with terms that are
inconsistent, it will help make the case that 56.11 is unconstitutional. We believe LAMC 56.11 demonstrates the
City's commitment to protecting people's property as well as their constitutional rights. We all agree that the
medicine and family photos of a person experiencing homelessness should be protected, and LAMC 56.11 and the
associated guidelines for implementation make that clear.

Concerns with Mitchell
Since the Mitchell injunction was issued in 2016, we have seen the conditions in Downtown steadily worsen. Piles
of belongings entangled with trash and debris, creating unhealthy conditions, are a common sight. Worse yet, we
now are experiencing a typhus outbreak throughout Downtown. We firmly believe that every individual -
including the most vulnerable - is entitled to the full benefit of the U.S. Constitution's protections. We believe
that the injunction has created serious public health implications and applying a reasonable limit on personal
goods will help create healthier conditions while still providing individuals with the Constitution's protections.

The injunction effectively eliminated any limit on personal goods just for an area of Downtown. This creates
different standards for one neighborhood of L.A., which we believe is unconstitutional and sets the City up for
further lawsuits.

Due to the concentration of homeless residents and services in Downtown, there is the greatest need for a
reasonable limit on personal goods in public areas. If Mitchell is settled with no limit on personal goods in the
area with the most homeless services, it is unreasonable to believe that any other part of the city would be able
to have more restrictive standards. Mitchell will establish the baseline for the entire city and that is why we feel
strongly that settling Mitchell with no limits on personal goods except for specific bulky items would be even
worse for the City than losing at trial. If the City loses at trial, there is always the ability to appeal to a judge who
can provide a clear road map for the City to follow. If the City settles the case, the only way to change the
settlement terms is to return to the plaintiffs and seek agreement. This is important to consider when using
taxpayer dollars to fund litigation.



                                                                                                                       2
 Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 30 of 72 Page ID
                                    #:1385
                         “I


CCA                           1
CENTRAL CITY                  :
ASSOCIATION
Of- LOS ANGtLES   fl

We are concerned that settling Mitchell would threaten the "A Bridge Home" program. This program is a good
first step towards providing housing as a fundamental right in L.A. After El Puente, the first site in the program,
opened in Downtown in September 2018, LAFLA submitted a letter outlining their next lawsuit arguing that
enforcing LAMC 56.11 in special enforcement zones is unconstitutional. We are glad the Council will also be
discussing this at the same meeting as the Mitchell discussion.

Settlement Terms
We believe a draft settlement agreement has been discussed among the City Attorney and members of the City
Council. We are deeply concerned that it is being presented favorably as maintaining the status quo. We believe
that is not true. We cannot have a settlement agreement that essentially codifies the Mitchell injunction, even if
there is an attempt to limit the time period of its application. We can all agree that the inhumane conditions that
exist today cannot continue.

A time-limited settlement agreement will tie the City's hands and dilute both the implementation and
effectiveness of the City's recent comprehensive homelessness policies such as "A Bridge Home." Additionally, a
settlement made with plaintiffs does not give the City any flexibility. If circumstances change, the City would have
to go back to the plaintiffs for new terms instead of being able to go directly to a judge.

Requests
We ask you to consider the following recommendations when deliberating the Mitchell case.


     •    Our coalition of social service providers and community leaders submitted a letter last September to the
          City Council asking to reject a Downtown-specific settlement. We ask that you not single out Downtown
          and consider the inequality of treating people in one neighborhood differently.


     •    CCA is greatly concerned that the public has not had the ability to learn about the potential citywide
          implications of a proposed settlement of the Mitchell case. To that point, we ask the Council to consider
          releasing a draft of the settlement terms to allow the public to weigh in before taking official action.
          We believe this will elevate the public discourse on this important citywide policy matter and provide
          transparency while increasing accountability.


     •    When discussing settlement terms, we ask you to consider the following:
             o Geography - We should presume any settlement terms for one area would become citywide. This
                 occurred with Lavan v. City ofL.A. We need a solution that works for the entire city,
             o Time - Any time limits in a settlement will not work. It will be impossible to shift back once a
                 standard has been set as evidenced by Jones v. City ofL.A.
             o Any settlement terms need to be consistent with city policies already in place.

     •    We ask that you consider Mitchell comprehensively and assess the impacts a settlement would have on
          not only Downtown, but the entire city. L.A. has been mired in a cycle of lawsuits that has dictated the
          City's policy on homelessness. We support ending that cycle and enabling a more proactive, productive
          approach to homelessness. These lawsuits tie the City's hands in making policy and undermine the work
          that the Council has done to address homelessness. You've done significant work on Proposition HHH,
          Measure H, "A Bridge Home" and the revision of LAMC 56.11.




                                                                                                                  3
 Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 31 of 72 Page ID
                                    #:1386

CCA                          1

                                  1
CENTRAL CITY
ASSOCIATION
OF LOS ANGELES   s
         The City Council and the City Attorney have the ability to hire outside counsel to assist with Mitchell and
         related litigation including LAMC 56.11, "A Bridge Home", Cooley, and revision of LAMC 41.18 and we
         recommend that they do so. These are very complex matters that require a tremendous amount of time
         from City staff. We believe having additional resources will be beneficial to the City to develop a
         comprehensive strategy and provide a more complete picture of how these items relate to one another.


         The City has the ability to present LAMC 56.11 to a court and ask for a constitutional review. The City
         Council may consider asking the City Attorney to do this in order to prepare for challenges related to "A
         Bridge Home."


         Due to Martin v. City of Boise the City has restricted enforcement of LAMC 41.18 (a) and (d) and suspended
         enforcement of LAMC 41.18 (b) and (c). The City needs to make LAMC 41.18 consistent with LAMC 56.11
         by allowing sleeping in tents from 9 p.m. to 6 a.m. and other amendments.

Conclusion
CCA is committed to working collaboratively to end homelessness and fully supports constitutional protections
for all people. Downtown is home to the most supportive services, housing, and shelter options for people
experiencing homelessness, but we can and should do more. The Refresh Spot, El Puente and The Bin are all
examples of good work that we support. We stand ready to work to end this humanitarian crisis. Thank you for
your consideration.

Sincerely,




Jessica Lall
President & CEO
Central City Association

Cc:      The Los Angeles City Council
         Mayor Eric Garcetti
         City Attorney Mike Feuer
         Chief Michel Moore, LAPD
         The Honorable S. James Otero



 https://cityclerk.lacity.org/lacityclerkconnect/index.cfm ?fa=ccfi.viewrecord&cfnumber=18-0751
1 https://www.clearinghouse.net/detail. php?id=15286
" http://clkrep.lacity.org/onlinedocs/2014/14-1656-sl_ORD_184182_4-ll-16.pdf


v https://www.clearinghouse.net/detail.php?id=15286




                                                                                                                   4
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 32 of 72 Page ID
                                   #:1387




                                Exhibit H
                             Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 33 of 72 Page IDItem No. (18) - 18-0751
                                                                #:1388

                                                SPEAKER REQUEST LIST
                                                         Meeting: COUNCIL MEETING

                                                                 Date: 03/06/2019
The names listed below reflect individuals who requested to speak on this particular Council file. These individuals may not have actually provided
testimony during the meeting. Please refer to the audio and/or video recording of the meeting to determine which individuals actually provided
testimony.

                                       ADDRESS:                   REPRESENTING:                   PAID SPEAKER:
           NAME:                                                                                                                   COMMENT
                                     (IF PROVIDED)                 (IF PROVIDED)                   (IF PROVIDED)

         Don Garza                                                                                                              General Comment
          Pancake                                                                                                               General Comment
      Howard Rubinroit                                                                                                          General Comment
         Don Steier                                                                                                             General Comment
        Estela Lopez                                                                                                            General Comment
        Erica Claustro                                                                                                          General Comment
       Claudia Oliveira                                                                                                          Against Proposal
                                 Jewish Community Cejter
   Rabbi Moshe Greenwld            Downtown Chabad                                                                              General Comment


       Roger Gendron                                                                                                             Against Proposal
                                            Atty
        Jeffrey Briggs                                                                                                          General Comment
                                        Hollywood,
       Sergio Moreno                                                                                                            General Comment
        Shayla Myers                                                                                                            General Comment
       Betsy Starman                                                                                                            General Comment
           Ave Mrti                                                                                                             General Comment
    Dave Martin                                                                                       General Comment
                     Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 34 of 72 Page ID
   General Dogon                                        #:1389                                        General Comment
    Adam Rice                                                                                         General Comment
                                                                          Downtown Management
                                                                           541south Spring Street
   John Deubler                                                                                       Against Proposal
                                                                          Los Angeles, CA. 90013
                                                                              (213) 688-1100
    Don Steier                                                                                        General Comment
    Julia Joseph                                                                                      Against Proposal
Wayne From Goddamn
                                                                                                      General Comment
       Encino
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 35 of 72 Page ID
                                   #:1390




                                 Exhibit I
About the BID | Downtown
            Case         LA Industrial District BID Document 123-1 Filed 07/15/19 Page
                   2:16-cv-01750-SJO-JPR                                            http://www.industrialdistrictla.com/about
                                                                                        36 of 72 Page ID
                                                          #:1391




                    The L.A. Downtown Industrial District
                      BID is widely recognized as a vital
                   response for greater public safety and
                   maintenance of the industrial area by
                    deploying public safety ambassadors
                        and cleaning teams. LADID is

1 of 5                                                                                                     7/15/2019, 9:57 AM
About the BID | Downtown
            Case         LA Industrial District BID Document 123-1 Filed 07/15/19 Page
                   2:16-cv-01750-SJO-JPR                                            http://www.industrialdistrictla.com/about
                                                                                        37 of 72 Page ID
                                                          #:1392

                   managed by a board of property and
                           business owners.




                   The L.A. Downtown Industrial                                   Property owners
                   Business Improvement District (BID]                            contribute more
                   was formed in 1998 by the Central                              than $2 mDlion
                   City East Association (CCEA).                                  annually to
                   CCEA is a 501 (c) (6) not-for-profit                           support LADID
                   business corporation - the principal                           programs and
                   advocate for property owners,                                  services, and a
                   businesses, employees and                                      2-member
                   residents on 46 blocks of                                      management
                   Downtown Los Angeles. CCEA                                     team directs the
                   administers the L.A. Downtown                                  day-to-day
                   Industrial Business Improvement                                operations.
                   District (BID), spanning the area
                   from San Pedro Street to Alameda;
                   3rd to 8th/Olympic Blvd.



2 of 5                                                                                                     7/15/2019, 9:57 AM
About the BID | Downtown
            Case         LA Industrial District BID Document 123-1 Filed 07/15/19 Page
                   2:16-cv-01750-SJO-JPR                                            http://www.industrialdistrictla.com/about
                                                                                        38 of 72 Page ID
                                                          #:1393

          DISTRICT MAP (/SITES
         .ES/DID-MAP-
         PG)




                       Board of Directors
            Mark Shinbane                Matt Klein              Ernie Doizaki            Dilip Bhavnani
                Chair                    Vice-Chair               Secretary                  Treasurer
            Ore-Cal Corporation/        HBK Investments             Kansas Marine               Legendary
               Fisherman's Outlet                                                          Developments, LLC




           Andrew J. Bales              Drew Bauer            Richard Gardner Carolyn Leslie
            Union Rescue Mission         Young's Market        L.A. Wholesale Produce      Atlas Capital I ROW
                                           Company                      Market                     DTLA




                  Howard Klein                       Larry Rauch                       Bob Smiland
                Ocean Beauty Seafood                 Los Angeles Cold                     Inner City Arts
                                                          Storage




                                                     Staff
3 of 5                                                                                                      7/15/2019, 9:57 AM
About the BID | Downtown
            Case         LA Industrial District BID Document 123-1 Filed 07/15/19 Page
                   2:16-cv-01750-SJO-JPR                                            http://www.industrialdistrictla.com/about
                                                                                        39 of 72 Page ID
                                                             #:1394

                           Estela Lopez                                          Jesse Ramirez
                            Executive                                             Operations
                             Director                                              Manager
                       elopez@centralcityeast.org                              jra mirez@centralcityeast.org




          FOLLOW US




          SUBSCRIBE TO OUR NEWSLETIER



            Email Address        SIGN ME UP




         © 2019 Central City East Association     Terms &. Privacy
          Site by Creative Pursuits (http://cpursuits.com) &. Facility (http://www.facilitydesignco.com/)




4 of 5                                                                                                         7/15/2019, 9:57 AM
About the BID | Downtown
            Case         LA Industrial District BID Document 123-1 Filed 07/15/19 Page
                   2:16-cv-01750-SJO-JPR                                            http://www.industrialdistrictla.com/about
                                                                                        40 of 72 Page ID
                                                             #:1395




                                                        NEXT MEETING:
                                                                                                 {/)
                                          Board of Directors Meeting
                                                 7.1 0.1 9 @ 8:30AM
                                                     DOWNLOAD AGENDA
                                         (HTIP://WWW. IN DUSTRIALD ISTRI CTLA. OM
                                              /SITES/DEFAULT/UPLOADS
                                                           /AGENDAS
                                         /071019320BID320AGENDA.PDF)


                                            Board of Directors
                                            meetings
                                            are held bimonthly at:
                                            725 S. Crocker Street
                                            Los Angeles, CA 90021

                     DISPATCH              PUBLIC SAFEIY
                     HOTLINE
                    213.228.8484           Mon-Fri
                    Ext. 210               5:30AM-7PM

                                           Sot
                                           7AM-3:30PM


                    OFFICE                 MAINTENANCE
                    ADDRESS
                     725 S Crock.er St     Mon-Fri
                     Los Angeles, CA       6AM-3PM
                     90021
                                           Sat
                                           7AM-3:30PM




5 of 5                                                                                                     7/15/2019, 9:57 AM
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 41 of 72 Page ID
                                   #:1396




                                 Exhibit J
Confronting the
            Casecrisis: helping our homeless neighbors |Document
                     2:16-cv-01750-SJO-JPR              Office of ... 123-1 https://www.lamayor.org/confronting-crisis-helping-our-homeless-...
                                                                              Filed 07/15/19 Page 42 of 72 Page ID
                                                                    #:1397


                       How can we help? (/how-can-we-help)   About Mayor Garcetti (/about)   Meet the Team (/our-team)




                       Our Work (/OurWork)    Press Room (/PressRoom)




                    JULY 8, 2019


                    Homelessness is a humanitarian crisis — an urgent and complex
                    problem facing our city, state, and nation. The latest Los Angeles
                    Homeless Services Authority annual count made it clear that this
                    remains an emergency on our streets and in our neighborhoods, and
                    we have to do more, faster, to combat it.

                    Today, Mayor Garcetti joined City Council President Herb Wesson,
                    State Senator Holly Mitchell, and State Assemblymember Miguel
                    Santiago for a press briefing on how L.A. is responding to the
                    homelessness crisis.




1 of 7                                                                                                                   7/15/2019, 11:40 AM
Confronting the
            Casecrisis: helping our homeless neighbors |Document
                     2:16-cv-01750-SJO-JPR              Office of ... 123-1 https://www.lamayor.org/confronting-crisis-helping-our-homeless-...
                                                                              Filed 07/15/19 Page 43 of 72 Page ID
                                                                      #:1398




                    GOOD NEWS FROM SACRAMENTO
                    Mayor Garcetti ran through a series of updates on our progress and spoke candidly about the
                    challenges we face. And he started with good news from Sacramento: last week, Governor Newsom
                    and state legislators made homelessness a priority in the state budget.


                    Los Angeles will receive $124 million of those state funds, a 46% increase from our city’s allotment last
                    year. Mayor Garcetti proposes investing in six priorities:

                        1. Preventing Homelessness, with a more than $14 million investment in supporting our eviction
                           defense program, emergency rental assistance, and other efforts to reunify people with their
                           families and keep them in their homes.
                        2. Bridge Housing, with nearly half of these state funds dedicated to adding shelter beds and getting
                           interim housing sites open faster than before.
                        3. Innovative and Alternative Permanent Housing Models, with more than $9 million going to
                           initiatives like shared housing, master-leasing motels, or rental subsidies for especially vulnerable
                           populations.
                        4. Skid Row, with more than $7 million of new funding directed to our place-based strategy at
                           ground zero of this crisis.
                        5. Youth Homelessness, with about $10 million specifically designated to keep homeless young
                           people from becoming chronically homeless.



2 of 7                                                                                                                             7/15/2019, 11:40 AM
Confronting the
            Casecrisis: helping our homeless neighbors |Document
                     2:16-cv-01750-SJO-JPR              Office of ... 123-1 https://www.lamayor.org/confronting-crisis-helping-our-homeless-...
                                                                              Filed 07/15/19 Page 44 of 72 Page ID
                                                                      #:1399
                        6. Public Health, with $16.5 million used to pair hygiene resources with housing, outreach, and
                           employment services — so people can have a clean and healthy environment while they rebuild
                           their lives and access housing.

                    The details and final amounts will be worked out with our City Council, after considering feedback from
                    the public and our non-profit partners. But this money cannot come soon enough — and when it does,
                    our team will ensure that it is spent as quickly as possible to make a difference on our streets.




                    STREET STRATEGIES
                    There has been a lot of attention on the condition of our streets and its impact on the health and safety
                    of our communities.


                    Here’s a sample of what’s been happening on our streets and sidewalks:

                          In three weeks in June, our city’s outreach teams made over 1,200 contacts with individuals
                          experiencing homelessness.
                          Last month, our sanitation crews conducted 500 comprehensive cleanups near homeless
                          encampments, removed more than 1,300 tons of solid waste, and cracked down on illegal
                          dumping sites.
                          We have saturated the zones around our A Bridge Home shelters with resources, services, and
                          outreach.
                          This Thursday, the City’s first-ever Public Health Task Force will convene its first meeting —
                          bringing together, in one place, oversight on all of our public health initiatives, including illegal
                          dumping and rodent abatement.

                    Soon, you’ll also see our revamped Sanitation strategy in action, as we redeploy our resources and grow
                    our workforce to handle more frequent cleanups and daily trash collection; increase public health
                    resources at encampments; deliver regular hygiene services; and bring our comprehensive cleaning
                    and rapid engagement, or CARE, teams to areas of highest need.




3 of 7                                                                                                                            7/15/2019, 11:40 AM
Confronting the
            Casecrisis: helping our homeless neighbors |Document
                     2:16-cv-01750-SJO-JPR              Office of ... 123-1 https://www.lamayor.org/confronting-crisis-helping-our-homeless-...
                                                                              Filed 07/15/19 Page 45 of 72 Page ID
                                                                      #:1400




                    BRIDGE HOUSING
                    Until we have enough affordable and supportive housing up and running, we need temporary solutions
                    to get more people off the streets and indoors.

                    That’s why Mayor Garcetti started our A Bridge Home shelter program last fall. Since then, four facilities
                    have opened: El Puente, which is downtown near El Pueblo; the YWCA and Schrader in the Hollywood
                    area; and Casa Azul in Westlake. Altogether, they are providing a total of 222 beds with services to
                    homeless Angelenos drawn from nearby high-density encampments.


                    We have 21 more bridge housing shelters in development across the City in every Council District but
                    one — with more than 1,900 beds expected to open up over the next 12 months — and there are more
                    shelters in the works.




4 of 7                                                                                                                       7/15/2019, 11:40 AM
Confronting the
            Casecrisis: helping our homeless neighbors |Document
                     2:16-cv-01750-SJO-JPR              Office of ... 123-1 https://www.lamayor.org/confronting-crisis-helping-our-homeless-...
                                                                              Filed 07/15/19 Page 46 of 72 Page ID
                                                                      #:1401



                    AFFORDABLE, SUPPORTIVE, AND PERMANENT HOUSING
                    From day one, the Garcetti administration has set out to grow the supply of housing and expand the
                    number of affordable and supportive units across our city.


                    Our first target: build 100,000 new units of housing by 2021 — a goal we will soon reach, two years
                    ahead of schedule.


                    Next up, we are working to increase affordable housing in L.A by:

                          Charging developers a “linkage fee” to raise $50-100 million a year for new affordable housing
                          over the next decade.
                          Hiring 4 new staffers in my oﬃce of City Homelessness Initiatives just last month to speed up
                          approvals for homeless housing.

                    Finally, we need more supportive housing that gets chronically homeless Angelenos housed
                    permanently:

                          With Prop. HHH dollars in-hand, we have 110 of these projects in the pipeline — when complete,
                          that’ll mean more than 7,400 new units.
                          By early 2020, we will see a total of 327 additional units open their doors, 224 of them designed
                          for our homeless neighbors.




                    SKID ROW
                    The epicenter of this crisis is Skid Row. With the initial State funds received last year, we directed $20
                    million here to expand hygiene infrastructure and improve and expand cleanups in the community.


                    On the public health front:

                          After the typhus cases last year, we can report today that cases of flea-borne typhus have



5 of 7                                                                                                                           7/15/2019, 11:40 AM
Confronting the
            Casecrisis: helping our homeless neighbors |Document
                     2:16-cv-01750-SJO-JPR              Office of ... 123-1 https://www.lamayor.org/confronting-crisis-helping-our-homeless-...
                                                                              Filed 07/15/19 Page 47 of 72 Page ID
                                                                     #:1402
                          returned to baseline levels, with just a single case reported in 2019.
                          This fall, we will quadruple the size of our ReFresh Spot — a personal care center that provides
                          showers, toilets, and laundry facilities for Angelenos experiencing homelessness — increasing the
                          number of washers, dryers, and drinking fountains, and adding new community spaces for Skid
                          Row residents.

                    There’s more to come, including:

                          A new BIN facility to expand the units where Skid Row residents can safely store their most
                          valuable belongings.
                          A new, $2 million Skid Row Street Cleaning Program that will employ about 20 residents of Skid
                          Row to provide trash pickup five days a week.
                          New crisis beds for women in Skid Row at Downtown Women’s Center, set to open this month,
                          and new crisis units to serve families from Skid Row.




                    ADVOCACY
                    We know that we cannot tackle this emergency alone. We now need more assistance from our nation’s
                    capital to get the job done. Here’s what Mayor Garcetti did in June to attract more federal attention to
                    our crisis:

                          Hosted Congresswoman Maxine Waters and several members of L.A.’s congressional delegation
                          at City Hall to discuss federal legislation on homelessness.
                          Led a coalition of mayors from across the country to call on Congress to pass Congresswoman
                          Maxine Waters’ Ending Homelessness Act and legislation introduced by Senator Dianne Feinstein
                          and Congressman Ted Lieu to expand services and housing.
                          Invited the federal government to be our partner, because this issue is not about politics. It’s about
                          saving lives.




                    As the Mayor mentioned in his last letter to the people of Los Angeles,


6 of 7                                                                                                                         7/15/2019, 11:40 AM
Confronting the
            Casecrisis: helping our homeless neighbors |Document
                     2:16-cv-01750-SJO-JPR              Office of ... 123-1 https://www.lamayor.org/confronting-crisis-helping-our-homeless-...
                                                                              Filed 07/15/19 Page 48 of 72 Page ID
                                                                   #:1403
                    our ability to turn adversity into progress is what makes us a true City
                    of Angels. That’s what L.A. did after the Northridge earthquake, the
                    civil unrest of 1992, and the Great Recession.

                    We don’t run from a challenge — we rise to it. And we will do so once
                    again.




                      Email*               Zip             GET UPDATES

                                                                                                                           (https://www.fli

                                                                                      (https://twitter.com
                                                                                            (https://www.facebook.com
                                                                                                  (https://www.instagram.com
                                                                                                        (https://www.linkedin.com
                                                                                                              (https://www.youtube
                                                                                                                    /photos

                                                                                      /mayorofla)
                                                                                          /garcetti) /in/ericgarcetti/)
                                                                                                           /user/MayorEricGarc
                                                                                                /mayorofla/)     /99292716@N0


                    Mayor Eric Garcetti                                                    311 (https://myla311.lacity.org/)

                    City of Los Angeles                                                    City Data (https://data.lacity.org)
                                                                                           City Directory
                       200 N. Spring St.,                                                  (https://www.lacity.org/your-
                       Los Angeles, CA 90012                                               government/government-
                       +1-213-978-1028                                                     information/city-directory)
                        mayor.helpdesk@lacity.org                                          Neighborhood Info
                                                                                           (http://neighborhoodinfo.lacity.org/)



                                           Search          © 2015. All rights reserved. Disclaimer (/terms) | Privacy Policy
                                                                                                                     (/privacy)




7 of 7                                                                                                                           7/15/2019, 11:40 AM
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 49 of 72 Page ID
                                   #:1404




                                Exhibit K
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 50 of 72 Page ID
                                   #:1405



                                     2017	  UPDATE	  
     DIRTY	  DIVIDE:	  “OUT	  OF	  SERVICE”	  
                     A	  CASE	  STUDY	  OF	  PUBLIC	  HEALTH	  INEQUITY	  
                                    SKID	  ROW,	  LOS	  ANGELES	  




                                         	  November	  2017	  




              A	  report	  of	  the	  Los	  Angeles	  Community	  Action	  Network	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 51 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1406
 November, 2017
 	  

 1. INTRODUCTION

 From complaints made in 1987 to 2017, the City of Los Angeles still has not sufficiently
 addressed the issue of public health inequality in Skid Row. Disadvantaged communities still
 face water insecurity, infrastructure deficiencies, and financial barriers to sustainable solutions.
 Los Angeles’s absolute failure to provide adequate housing and public health infrastructure in
 Skid Row has persisted for decades. Mayors Tom Bradley, Richard Riordan, James Hahn, and
 Antonio Villaraigosa all largely ignored the health and housing needs of their poorest residents,
 who were disproportionately Black, and refused to develop policies needed to avert the long-
 standing humanitarian crisis.

 So, instead of parks, water, and hand washing stations, poor communities received paddy
 wagons; instead of porta-potties and supplies we received additional police and patrol cars; and,
 instead of being treated with dignity and respect the community was punished for existing in
 spaces in which we were not welcome. Thirty years later the pattern continues and compliance
 with any form of public health standards is non-existent.

 The City’s recent commitment to “hygiene centers” is a step in the right direction but is
 grotesquely inadequate. Community efforts to address housing needs, public health inequity,
 and large scale criminalization of houseless people living in Skid Row as human rights
 violations have long been disregarded by the City as it continues to breach domestic, national,
 and international legal requirements. The City has not recognized, or is simply ignoring, the
 human impact of its violations to underserved communities. Angelenos must feel confident that
 our City is taking steps toward implementing sustained and comprehensive solutions for Los
 Angeles’s houseless crisis and the inhumane conditions in which houseless communities are
 forced to live.

 The recent outbreak of Hepatitis A in Los Angeles was forewarned in the Department of Public
 Health’s (DPH) corrective actions in 2012. DPH warned the City of the potential risks to such
 outbreaks and provided guidance and instruction on compliance and prevention. The City of Los
 Angeles has yet to implement the corrective actions and mitigate the impacts of an otherwise
 avoidable crisis. The necessary actions to contain the virus are clear: an increase in public
 restrooms, shower facilities, hand-washing stations, vaccinations, and a public awareness
 campaign to warn against the known risk factors.

 This report provides a context to guide efforts to achieve public health equity. It identifies key
 aspects of legislation that City agencies should consider when making decisions that impact our
 most vulnerable and marginalized members, and how they should advance basic human rights.

 The City should employ the recommendations outlined in this document to develop and issue
 policy guidelines to all agencies with responsibilities that impact public health equity. Officials
 must ensure conduct and decision-making remains ethical; that their actions do not produce
 harm and respect is shown to social values. Meaningful community participation can enhance
 the legitimacy and effectiveness of planning, empower marginalized communities, promote
 sustainable solutions, and improve accountability. The Los Angeles Community Action
 Network and underserved communities throughout Los Angeles stand ready to work with local,
 state, and national agencies to realize the human right to housing, water and sanitation but we
 also stand poised to fight should those agencies waver in their obligations.


 	                                                                                                 1	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 52 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1407
 November, 2017
 	  

                                                                                       “As poverty deepens and housing prices rise, government support for
                                                                                       affordable housing has evaporated, leaving in its wake a combination of
                                                                                       homeless shelters and aggressive broken-windows-oriented policing… As
                                                                                       mental health facilities close, police become the first responders to calls for
                                                                                       assistance with mental health crises. As youth are left without adequate
                                                                                       schools, jobs, or recreational facilities, they form gangs for mutual
                                                                                       protection or participate in the black markets of stolen goods, drugs, and
                                                                                       sex to survive and are ruthlessly criminalized. Modern policing is largely a
                                                                                       war on the poor that does little to make people safer or communities
                                                                                       stronger, and even when it does, this is accomplished through the most
                                                                                       coercive forms of state power that destroy the lives of millions.” 1
                                                                                       Alex S. Vitale


 2. BACKGROUND

 Downtown Los Angeles is a tale of two cities – composed of very rich and very poor people
 living in close proximity to one another. A frenzied dash for land and air space has ignited a
 boom in the development of skyscrapers, trendy loft apartments, and social inequality.
 Spanning 50 blocks, Skid Row is an area in Downtown Los Angeles. It hosts the largest
 concentration of homelessness in the country. While Los Angeles has engaged in planning
 efforts to combat homelessness, there continues to be a lack of commitment and political
 courage to implement the necessary and more difficult solutions. At the same time, there has
 been full support, political and otherwise, of a new and shining DTLA at the expense of those
 most in need of care.

                                                       “Almost all studies of homelessness cite the impact of deindustrialization on
                                                       the working class and working poor in America. From the early 1970’s to
                                                       our current recession, tens of millions of manufacturing jobs have vanished
                                                       from America, some to technology, some to overseas relocation, and some
                                                       cheaper work processes…The second most cited reason for the growth in
                                                       homelessness beginning in the late 1970’s and 80’s is “gentrification” – the
                                                       popular term for the dramatic escalating rise and the price of housing in the
                                                       cities and the conversion of single room occupancy apartments (SROs) and
                                                       boarding houses into high cost condominiums and luxury apartments.
                                                       Finally, indisputably the nations “war on drugs” and massive increase in
                                                       the incarceration of Black’s since 1980 (along with the parole, probation
                                                       and other criminal authority over especially black men) have added to the
                                                       number of homeless people”. 2

 ‘Skid Rows’ are created by policy decisions and organized abandonment at the hands of duty
 bearers and elected officials. Such communities are manifestations of de-industrialization, failed
 housing policies, the war on drugs and mass incarceration, and intractable structural racism that
 locks away opportunity for some and simply discards others.

 Conditions in the environments in which people are born, live, learn, work, play and worship,
 determine a wide range of health, functioning, and quality-of-life outcomes. Skid Row, when


 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 1
   ‘Our Ever-Deadlier Police State’, Chris Hedges, Truthdig, 22 October, 2017
 2
   The Routledege Handbook of Poverty in the United States, ‘Breaking the Silence Homelessness and Race’, David Wagner and Pete White, 2015, Chapter 42, Pg.
 2
 457-458                            	  
   The Routledege Handbook of Poverty in the United States, ‘Breaking the Silence Homelessness and Race’, David Wagner and Pete White, 2015, Chapter 42, Pg.
 3
 457-458                            	  
   2016 Homeless Count Results Los Angeles County and LA Continuum of Care Los Angeles Homeless Services Authority, May 10, 2016

 	                                                                                                                                                                                                                                 2	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 53 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1408
 November, 2017
 	  
 viewed through this lens, screams maligned neglect. There is no affordable housing, no access
 to education, no public safety, no availability of healthy foods, no health care system,
 no economic stability and no public investment in neighborhood and physical environment in
 the context of community and social activities. Dignity and human rights are denied on a daily
 basis sanctioned by elected leaders.

 Race also remains a critical determinant in who actually exits and who remains homeless in Los
 Angeles. In the 2015 homeless count, Professor Gary Blasi, revealed an approximate 30%
 decrease in White homelessness and a 35% increase in Black homelessness. He also revealed
 that 1 in 22 Black men in Los Angeles were homeless and 1 in 47 Black women were homeless.
 This compared to 1 in 272 of other races and gender. The 2017 annual homeless count reported
 a 23% increase in homelessness across LA County and a 20% increase in the City of Los
 Angeles. 3 Even more disproportionately, Black people make up 62%4 of the homeless
 community in Skid Row. The undeniable health disparities plaguing this community
 demonstrate a direct correlation between the location of environmental burdens and the
 racial/ethnic background of the most impacted residents.

 Racial discrimination is a significant aspect of life for Skid Row residents, who deal with
 institutional racism and violent police surveillance on a daily basis. In fact, decades of public
 policy failure resulted in the Los Angeles Police Department (LAPD) becoming the city agency
 responsible for managing the day-to-day lives of Skid Row residents. A mass of citations, ever
 increasing arrests, and countless claims of civil rights abuses reflect just how fixated the LAPD
 is on our most vulnerable members of society.

 In April 2013 members of the Los Angeles Community Action Network (LACAN), including
 Skid Row residents, conducted a participatory action research project entitled, ‘The Dirty
 Divide’, 5 to accurately depict the vast disparities in public health infrastructure and general
 treatment that exists between the ‘New Downtown’ and Skid Row – exemplifying the “dividing
 line” of Main Street – where those west of the line are prioritized and served by the City and
 those east are further disenfranchised. The findings were alarming.

 In summary, the research revealed:

                            •                          Skid Row residents are at risk of criminalization for low-level offenses such as littering,
                                                       public urination, jaywalking, walking in the roadway and camping;
                            •                          People with less means do not have equitable levels of service;
                            •                          An inadequate number of trash receptacles are available in the Skid Row area;
                            •                          Trash in Skid Row is not frequently collected;
                            •                          There is a lack of public restrooms, increasing the risk of communicable diseases;
                            •                          The few restrooms that exist are poorly maintained, do not have toilet paper, soap or
                                                       running water and are often out of service;
                            •                          The City of Los Angeles failed to take corrective measures issued in the County
                                                       Department of Public Health’s ‘Notice of Violations’.




 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 3
   2016 Homeless Count Results Los Angeles County and LA Continuum of Care Los Angeles Homeless Services Authority, May 10, 2016
 https://documents.lahsa.org/Planning/homelesscount/2016/factsheet/2016-HC-Results.pdf
 4
   Ibid #2.
 5
   “The Dirty Divide in Downtown Los Angeles A Call for Public Health Equity”, Los Angeles Community Action Network, March 2013                                                                                                     	  
 	                                                                                                                                                                                                                                        3	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 54 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1409
 November, 2017
 	  

 3. DEPARTMENT OF PUBLIC HEALTH RECOMMENDATIONS: A Failure to Act

 On May 21, 2012 the Los Angeles County Department of Public Health conducted a report on
 public health risks in Skid Row, which highlighted extreme overcrowding and the lack of access
 to water and sanitation. It exposed the increased risk of communicable diseases from this public
 health failure, namely: “Meningitis, respiratory infections, enteric pathogens such as Hepatitis
 A and Salmonella, Staphylococcus Aureus (Staph) skin infections, Tinea infections (fungal),
 Pediculosis infections (lice), diarrheal disease, Tuberculosis, HIV, Hepatitis B and C, and
 Typhus.”6

 It issued the City of Los Angeles numerous “Notice of Violations” and “Recommendations” for
 their consistent refusal to take the public health issues related to trash, lack of trash cans,
 inadequate restroom facilities, lack of soap and water, poor or non-existent sanitation and
 vermin in Skid Row seriously.

 On June 5, 2013, the DPH released further findings from its follow up report:

 “What is most critical in the May 2, 2013 survey findings is the continuing lack of access to
 fully operable and sanitary public restrooms for homeless residents in the Skid Row area. The
 2012 survey noted that two of three Automatic Public Toilets (APTs) were either
 dirty/unsanitary or without hand wash soap. The 2013 survey revealed this condition to have
 deteriorated to a finding that three out of four (75%) APTs were inoperable. Re inspections
 conducted on May 15, 2013 again revealed the same number, though not all the same units, to
 be inoperable.

 A comparison of urine/fecal matter locations to the four APT locations revealed that 16% of the
 total deposits occur within a 300 foot radius of APTs (Attachment IV). The number of deposits
 increases to 59% at a radius of 600 feet (Attachment IVa).

 The figures suggest and we strongly recommend the installation of additional fully supplied and
 maintained restroom facilities strategically located with a maximum service radius of 300 feet
 between units. As referenced in our earlier report, access to restrooms and associated hand
 wash facilities serves to reduce the potential for disease transmission.

 In response to the May 2012 survey findings, the City of Los Angeles abated most violations
 and/or reduced insanitary conditions to acceptable levels by August 2012. The City of Los
 Angeles subsequently implemented a two-tiered street cleaning program that includes limited
 (spot) street cleaning eight times a year and comprehensive cleaning on a quarterly basis.
 However, the 2013 Survey findings suggest that the schedule is insufficient in sustaining the
 compliance levels observed August 2012 as solid waste violations increased by 880/0; vermin
 violations increased by 100%, safety hazards increased by 62% and the presence of urine/feces
 on public streets increased by 82%

 We recommend that the street cleaning schedule be reevaluated to incorporate aggressive
 mitigation strategies that are outcome based and measurable. Similarly, we recommend
 development of a proactive integrated pest management program that includes routine rodent
 breeding and harborage monitoring and abatement activities.


 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 6
        DPH Report of Findings-Request From the City of Los Angeles Public Health Issues In The Skid Row Area of Los Angeles, May 21, 2013

 	                                                                                                                                                                                                                                 4	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 55 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1410
 November, 2017
 	  
 Lastly, as illustrated in Attachment V, 26 of 38 (68%) trash receptacles provided serve two
 blocks (Le. San Julian and San Pedro Streets) and 12 receptacles (320/0) serve eight blocks (Le.
 Gladys, Stanford and Towne Aves., and Crocker Street) within the Skid Row Target area.
 We therefore recommend that trash receptacles, in addition to those already in place, be
 provided.”7

 The inspections, notice of violations and recommendations did not happen simply because the
 City or County of Los Angeles wanted to protect its poorest residents and correct the human
 rights violations. To the contrary, it was the result of long-standing community organizing and
 legal campaigns driven by LA CAN in an effort to end the “dirty divide” that its members were
 facing on a daily basis; to stop the illegal displacement of people from residential hotels and
 apartments in the area – adding to the surge of encampments in Skid Row; to ensure a concrete
 investment into the health needs of a community long abandoned.

 4. LEGAL OBLIGATION

 When the moral imperative to protect and house poor people fails, legal obligations should
 ensure those protections are realized. The courts have reminded the City of Los Angeles of this
 duty time and again but it still struggles to comply with even the most basic standards of health
 and safety and the protection of rights and guarantees for its most marginalized residents.
 Instead of waiting to be compelled and spending enormous amounts of resources on the cost of
 litigation and settlements, the City of Los Angeles must take serious its obligations to its
 constituents.

 4.1 Federal And State Law As It Relates To Discrimination, Criminalization, The Right To
 Water & Sanitation And Health & Safety

 The principle of non-discrimination is a fundamental constitutional right in itself and is
 protected by the 14th Amendment; the California Constitution, Section 7 (which has an explicit
 requirement that the State Government may not deprive individuals of "life, liberty, or property
 without due process of law," or deny equal protection of the laws); and, Title II of the
 Americans with Disabilities Act ((ADA) prohibits discrimination against people with
 disabilities in State and local government services and requires reasonable accommodation, in
 many instances, to those with disabilities).

 Freedom from unreasonable searches and seizures is a right protected by the Fourth
 Amendment. Courts have found that confiscating and destroying homeless persons’ personal
 property in ‘sweeps’ or ‘cleanups’ may be a violation of their Fourth Amendment rights.

 The right to free speech and expression is protected by the First Amendment. The courts have
 found begging to be protected speech; 8 therefore, laws prohibiting panhandling, solicitation, or
 begging may be unconstitutional.

 The Eighth Amendment prohibits cruel and unusual treatment and includes the criminalization
 of otherwise innocent conduct such as: sleeping, eating, and urinating, which becomes unlawful
 when performed in public. 9



 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 7
        ‘LA County Health Department Report’ FOLLOW-UP REPORT REGARDING THE CURRENT CONDITIONS ON SKID ROW’, June 5, 2013
 8
        Reed v. Town of Gilbert, 135 S.Ct. 2218 (2015)
 9
        See People v. Kellogg, 14 Cal. Rptr. 3d 507 (Cal. Ct. App. 2004); Jackson v. Commonwealth, 604 S.E.2d 122 (Va. Ct. App. 2004).)                                                                                             	  
 	                                                                                                                                                                                                                                        5	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 56 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1411
 November, 2017
 	  
 The City also has a responsibility to ensure its property, including public streets, do not create a
 dangerous condition. Government Code, § 830(a) defines a “dangerous condition” as such
 conditions of public property that create a substantial risk of injury to members of the general
 public, which includes houseless individuals. “A public entity is liable for injury caused by a
 dangerous condition of its property if it is established that the property was in a dangerous
 condition at the time of the injury, that the injury was proximately caused by the dangerous
 condition, that the dangerous condition created a reasonably foreseeable risk of the kind of
 injury which was incurred, and either: (a) A negligent or wrongful act or omission of an
 employee of the public entity within the scope of his employment created the dangerous
 condition; or (b) The public entity had actual or constructive notice of the dangerous condition
 under Section 835.2 a sufficient time prior to the injury to have taken measures to protect
 against the dangerous condition."

 Los Angeles County Code, Title 11 Health & Safety, Section 11.38.56010 instructs that public
 restrooms must be kept:

                                                       “in good repair and free from dirt, filth and corrosion… be adequately supplied with
                                                       running water…well ventilated and lighted…kept supplied with soap and individual
                                                       towels with a receptacle for their disposal… All toilet facilities shall be kept supplied
                                                       with toilet paper…there shall be maintained hand-washing facilities for the public…”11

 In 1928, the state constitution12 was amended to affirm that water should be conserved for the
 “interest of the people and public welfare.” Two decades later, California water regulations
 codified13 the use of water for domestic purposes as the highest priority for the use of water.

 The California Public Utilities Code, 14 1993 Section 739.8. (a) states: “Access to an adequate
 supply of healthful water is a basic necessity of human life, and shall be made available to all
 residents of California at an affordable cost.”

 In 2013, California enacted the Human Right to Water Act, AB 685, 15 which statutorily
 recognizes that “every human being has the right to safe, clean, affordable, and
 accessible water adequate for human consumption, cooking, and sanitary purposes.”

 Under AB 685, state agencies should identify populations facing water challenges, prioritize
 securing access to clean water, and address the underlying causes to ensure fulfilment of the
 human right to water. A crucial component of the right to water and sanitation in California law
 is that everybody is ensured access to water and sanitation, including the most vulnerable or
 marginalized groups, 16 without discrimination.




 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 10
    Title 11: Health & Safety of the Los Angeles County Code; http://ordlink.com/codes/lacounty/index.htm
 11
    https://www.smgov.net/departments/council/agendas/2011/20110117/s2011011707-A-3.pdf
 12
    Cal. Const. art. XIV, § 3 (1928) (superseded by Cal. Const. art. X, § 2 (1976); CALIFORNIA CONSTITUTION - ARTICLE X WATER SEC. 4.
 “No individual, partnership, or corporation, claiming or possessing the frontage or tidal lands of a harbor, bay, inlet, estuary, or other navigable water in this State,
 shall be permitted to exclude the right of way to such water whenever it is required for any public purpose, nor to destroy or obstruct the free navigation of such
 water; and the Legislature shall enact such laws as will give the most liberal construction to this provision, so that access to the navigable waters of this State shall be
 always attainable for the people thereof.”
 13
    Cal. Water Code § 100 (West 2012)), reads in pertinent part:
 “…use of water … is to be exercised with a view to the reasonable and beneficial use thereof in the interest of the people and for the public welfare.”
 Cal. Water Code § 106.3(a). States “It is hereby declared to be the established policy of the state that every human being has the right to safe, clean, affordable, and
 accessible water adequate for human consumption, cooking, and sanitary purposes.”
 14
    http://www.legaltips.org/california/california_public_utilities_code/.
 15
    California Water Code § 106.3, effective January 1, 2013 (A.B. 685, 2011-2012 Leg., Reg. Sess. (Cal. 2011).
 16
    UNDP, Beyond scarcity: Power, poverty and the global water crisis, 2006, p. 18

 	                                                                                                                                                                                                                                 6	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 57 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1412
 November, 2017
 	  
 4.2 International Standards

 The right to water is enshrined in the International Bill of Human Rights. This right should also
 be seen in conjunction with other rights as fundamental and indispensable for survival, health
 and leading a life in human dignity.

                            •                          The Universal Declaration of Human Rights, Art. 25, recognizes “Everyone has the right
                                                       to a standard of living adequate for the health and well-being of himself and of his
                                                       family…”

                            •                          At the international level, the United Nations General Assembly recognized in the 1977
                                                       Mar Del Plata Action Plan that – regardless of the level of economic development –
                                                       all peoples “have the right to have access to drinking water in quantities and of a quality
                                                       equal to their basic needs.” 17

                            •                          In the Programme of Action of the International Conference on Population and
                                                       Development, 1994, the 178 participating States explicitly recognized that all individuals
                                                       have “the right to an adequate standard of living for themselves and their families,
                                                       including adequate food, clothing, housing, water and sanitation”. 18

                            •                          The right to water has also been explicitly recognized in a number of legally binding
                                                       international treaties, such as the Convention on the Elimination of All Forms of
                                                       Discrimination Against Women, 1979 (CEDAW), the Convention on the Rights of the
                                                       Child, 1989 (CRC) and the African Charter on the Rights and Welfare of the Child,
                                                       1990. The United Nations Committee on Economic, Social and Cultural Rights
                                                       (CESCR), a body of independent experts mandated by ECOSOC to interpret and
                                                       monitor the implementation of the International Covenant on Economic Social and
                                                       Cultural Rights, 1966 (ICESCR), 19 which is currently ratified by 157 States.20

                            •                          In November 2002, the Committee on Economic, Social and Cultural Rights
                                                       adopted General Comment No. 15 on the right to water. Article I.1 states that "The
                                                       human right to water is indispensable for leading a life in human dignity. It is a
                                                       prerequisite for the realization of other human rights". Comment No. 15 also defined the
                                                       right to water as the right of everyone to sufficient, safe, acceptable and physically
                                                       accessible and affordable water for personal and domestic uses.21

                            •                          The United Nations took further22 steps in promoting the right to water. 23 On July 28,
                                                       2010, the U.N. General Assembly, in Resolution 64/292, recognized “the right to safe
                                                       and clean drinking water and sanitation as a human right that is essential for the full
                                                       enjoyment of life and all human rights.” The United Nations also called upon Member
                                                       States to provide the resources, in particular to developing countries, necessary to secure
 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 17
    Report of the United Nations Water Conference, Mar del Plata, 14-25 March 1977, U.N. Doc.E/Conf.70/29 (1977), at pp. 66-67.
 18
    Programme of Action of the International Conference on Population and Development, Cairo, 1994, Chapter II, Principle 2.
 19
    The full text and list of ratifications is available at www.ohchr.org (Click on ‘Your Human Rights’ > ‘What Are Human Rights’ > ‘International Human Rights
 Law’
 20
    In 2002 issued General Comment No. 15: The Right to Water (General Comment No. 15). UN Committee on Economic, Social and Cultural Rights, General
 Comment No. 15;, The right to water (Twenty-ninth session, 2002), U.N. Doc. E/C.12/2002/11 (2003)
 21
    Committee on Economic, Social, & Cultural Rights, Substantive Issues Arising in the Implementation of the International Covenant on Economic, Social and
 Cultural Rights: General Comment No. 15 (2002): The Right to Water (arts. 11 and 12 of the International Covenant on Economic, Social and Cultural Rights), U.N.
 Doc. E/C.12/2002/11 ( Jan. 20, 2003), http://www2.ohchr.org/english/issues/water/docs/CESCR_GC_15.pdf; See also
 http://www.un.org/waterforlifedecade/human_right_to_water.shtml
 22
    “In November 2002, the Committee on Economic, Social and Cultural Rights adopted General Comment No. 15 on the right to water. Article I.1 states that "The
 human right to water is indispensable for leading a life in human dignity. It is a prerequisite for the realization of other human rights". Comment No. 15 also defined
 the right to water as the right of everyone to sufficient, safe, acceptable and physically accessible and affordable water for personal and domestic uses”,
 http://www.un.org/waterforlifedecade/human_right_to_water.shtml
 23
    http://www.un.org/waterforlifedecade/human_right_to_water.shtml

 	                                                                                                                                                                                                                                 7	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 58 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1413
 November, 2017
 	  
                  this right for all. In September 2010, Resolution 64/292 was affirmed by the Human
                  Rights Council Resolution 15/9. In 2011, a U.N. report was issued containing initiatives
                  for recognizing a right to water and sanitation. 24

 On August 24, 2012, in an official report to the United Nations Human Rights Council, UN
 Special Rapporteur on the Human Right to Water and Sanitation, Catarina de Albuquerque, said
 that the United States’ failure to provide homeless persons access to water and sanitary facilities
 “could … amount to cruel, inhumane, or degrading treatment.”25 She also stated, “The United
 States, one of the wealthiest countries in the world, must ensure that everyone [has access] to
 sanitation which is safe, hygienic, secure and which provides privacy and ensures dignity.
 An immediate, interim solution is to ensure access to restroom facilities in public places,
 including during the night. The long-term solution to homelessness must be to ensure adequate
 housing.”26

 5. A RISK TO PUBLIC HEALTH

 5.1 Hepatitis A Outbreak

 Cases of Hepatitis A began appearing among homeless persons in LA County in June 2017.
 Currently 32 cases have been reported. Given that the transmission of this virus is by the fecal-
 oral route, the homeless community is particularly vulnerable because of the poor sanitation and
 sparse hand-washing facilities in Skid Row. The spreading of this particular virus that thrives
 through poor sanitation was demonstrated in San Diego’s recent outbreak of Hepatitis A., a
 situation that the city has responded to by quickly erecting more public restrooms. 27

 “The risk of hepatitis A infection is associated with poor sanitation and hygiene and is
 transmitted through ingestion of contaminated food and drink or through direct contact with an
 infectious person. The current outbreak has largely impacted people experiencing homelessness
 and some illicit drug users. The virus can live for months in a contaminated environment,
 particularly in the absence of good sanitation.” 28

 The LAPD has taken a unique approach with its handling of sanitation efforts in Skid Row by
 issuing citations to LAVAMAE, 29 an organization that provides mobile showers and restrooms
 to homeless communities. They do this through converted public transportation buses to
 “deliver hygiene and rekindle dignity”30 for the homeless, but were recently ticketed for a
 parking violation while providing wash stops for Skid Row residents. Ironically, at the same
 time, Councilmember Mike Bonin has touted the benefits of LAVAMAE to his constituents,
 mailing a circular in October to all residents in CD 11, showing Bonin with the LAVAMAE
 mobile services. So, what is accommodated as a solution on the affluent westside of Los
 Angeles is a crime on Skid Row.

 To make matters worse there is a shortage of Hepatitis A vaccinations and a lack of education
 for those who are most at risk of exposure.
 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 24
    Special Rapporteur on the Right to Water, The Human Right to Safe Drinking Water and Sanitation, Human Rights Council, ¶ 7, U.N. Doc. A/HRC/18/33/Add.1
 (June 29, 2011) (by Catarina de Albuquerque).
 25
    See Catarina de Albuquerque, On the Right Track: Good practices in realizing the rights to water and sanitation (2012),
 http://www.ohchr.org/Documents/Issues/Water/BookonGoodPractices_en.pdf; Int’l Council on Human Rights Policy, Local Government and Human Rights: Doing
 Good Service (2005) at 15-16, http://www.ichrp.org/files/reports/11/124_ report.pdf
 26
    Report of the Special Rapporteur on the human right to safe drinking water and sanitation on her mission to the United States of America (22 February-4 March
 2011), p.14, Para 60., http://www2.ohchr.org/english/bodies/hrcouncil/docs/18session/A-HRC-18-33-Add4_en.pdf	  	  
 27
    ‘San Diego steps up containment battle as hepatitis A outbreak kills 16’, Sep 13, 2017, http://abcnews.go.com/Health/hepatitis-outbreak-kills-16-san-diego-steps-
 containment/story?id=49831013
 28
    https://www.cdph.ca.gov/Programs/OPA/Pages/NR17-071.aspx
 29
    https://www.youtube.com/watch?v=kAQOKa6PGOA, Pg. 2
 30
    http://lavamae.org/about/          	  
 	                                                                                                                                                                                                                                 8	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 59 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1414
 November, 2017
 	  
 Public health safety concerns in Skid Row are not new. The LA County Department of Public
 Health survey of Skid Row found the lack of toilets, and the widespread use of the sidewalks
 and doorways in their place, posed a substantial risk for spreading diseases.

 On November 10, 2017 DPH released its report, ‘Hepatitis A-Public Hygiene Facilities’, to the
 Los Angeles Board of Supervisors in response to a October 10, 2017 Board motion instructing
 the department to 1) conduct surveys of homeless encampments identified by the Los Angeles
 Homeless Services Authority to assess where additional toilet, shower, and hand washing
 facilities are most needed; and 2) create a plan that identifies areas of high need and options for
 increasing additional toilet and hand washing facilities in those areas.

 When reviewing the Skid Row portion of the DPH report LA CAN observed problematic
 misrepresentations:

                            •                          DPH noted the existence of 67 toilets within its Skid Row catchment area. They did not,
                                                       however, indicate the hours of operation – it is a documented fact that there is no access
                                                       to toilet facilities between the hours of 9 p.m. – 6 a.m.
                            •                          DPH does, however, recommend 87 showers and 87 hand wash sinks to be installed in
                                                       Skid Row.
                            •                          DPH counted 180 tents in its skid row catchment area: Broadway Ave. (West) Santa Fe
                                                       St. (East) 3rd St. (North) 10 Fwy (North). However, a November 24, 2017 tent count
                                                       conducted by LA CAN covering a significantly smaller catchment area: Wall St. (West)
                                                       Ceres St. (East) 4th Street (North) 7th Street (South), totalled 477, which more than
                                                       doubled the DPH count of a much wider area.
                            •                          Based on October 20, 2017 population data provided by the Los Angeles Homeless
                                                       Services Authority, DPH recorded a homeless population of 1,299 residents. This
                                                       number is somewhat lower than research published in “No Place to Go”, June 2017,
                                                       which lists the population at 1,777.

 The Economic Roundtable recently released, ‘Who Counts’, to highlight the inconsistencies
 among counts of houseless populations. Based on their findings, robust work must be carried
 out to create methods that result in the accurate representation of numbers of homeless people.
 Such discrepancies continue to do a disservice to homeless individuals in Skid Row placing
 their health in jeopardy. Miscounting Skid Row residents can have a deleterious impact on their
 lives. Additionally, resources needed to adequately address the problems faced by residents are
 not properly apportioned when the problem is somewhat slashed.
 “To be uncounted is to be unseen – to be left out of funding, planning and implementing
 programs to combat homelessness. To be helped, people experiencing homelessness must be
 seen and understood.”31




 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 31
          ‘Who Counts? Assessing Accuracy of the Homeless Count’ November 2017, https://economicrt.org/wp-content/uploads/2017/11/Who-Counts-11-21-2017.pdf

 	                                                                                                                                                                                                                                 9	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 60 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1415
 November, 2017
 	  




                                                                                  LAPD citing LAVA MAE for stopping to provide sanitation for kid Row residents, October 2017                                                       	  


 5.2 Rats

 Skid Row has an obvious infestation of rats. 32 Feces, urine, rat droppings and roaches are thick
 on the streets of Skid Row. Rodents33 carry a wide range of disease-causing organisms, 34
 including many species of bacteria, 35 viruses, protozoa and helminths (worms).

 They also act as vectors or reservoirs36 for many diseases via their ectoparasites such as fleas,
 ticks, lice and mites, as well as some diseases carried by mosquitoes. Common diseases caused
 by rodents include (but are not limited to): salmonella, Typhoid fever, Leptospirosis, Weil’s
 disease, Rat-Bite fever and the Plague.

 The May 2012, DPH Health Report regarding Skid Row,37 advised the City of the need to start a
 vermin control program for burrows and breeding. Survey teams observed an active rodent
 infestation in the area, with approximately 88 active burrows.


 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 32
    Homeless residents in downtown Los Angeles speak of fighting off rats in their tents. Homeless outreach teams expanding across LA, September 9, 2017,
 http://abc7.com/society/homeless-outreach-teams-expanding-across-la/2394308/
 33
    http://www.ph.lacounty.gov/acd/reports/spclrpts/spcrpt00/SeroprevAntiRatPathogens00.pdf
 34
    https://www.cdc.gov/rodents/
 35
    Salmonella, Typhoid fever, Leptospirosis, Weil’s disease, Rat-bite fever, Plague, Tularemia, Bartonellosis, Hantavirus, Arenaviruses, Toxoplasmosis, Rat
 tapeworm, Capillariasis, Trichinellosis
 36
    https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3309692/
 37
    “Corrective Action: Compliance with No. 4 listed on the NOV (notice of violation) dated May 21, 2012, by June 4, 2012.
 Recommendation: Contract with DPH (Department of Public Health) to provide a vermin monitoring/rodent abatement program”,
 DPH Report of Findings-Request From the City of Los Angeles Public Health Issues In The Skid Row Area of Los Angeles, May 21, 2012                                                                                                        	  
 	                                                                                                                                                                                                                                               10	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 61 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1416
 November, 2017
 	  
 The report recommended a rodent abatement program and suggested that the City of Los
 Angeles “contract with DPH to provide a vermin monitoring/rodent abatement program.”38

 As a property owner, LA CAN contracts with a private pest management company. This effort,
 however, is insufficient to control the colony of vermin present in the public streets immediately
 adjacent to LACAN property. In an October 2017 conversation with DPH about this issue, it
 was revealed that post their 2012 inspection the City of Los Angeles declined to contract with
 them (DPH) to provide vermin abatement services. While aware of the situation, Environmental
 Health advised LA CAN that the city was responsible but that they would communicate our
 complaint to the appropriate parties and follow-up in the near future. DPH was also unclear
 whether or not the city indeed had a plan to address this problem. What is clear is that the
 solution to this problem is not something that will be achieved if shifted to individual business
 owners on a building by building basis.

 6. WATER, RESTROOMS & HAND WASHING STATIONS IN SKID ROW

 Water is life and a vital element needed to survive. Los Angeles’ fight to get water has been the
 subject of acclaimed Hollywood movies, such as “Chinatown”. It begs the question then why
 some people are denied access to it, or worse, given water unfit for human consumption. The
 life-threatening impact of adequate water is the subject of crises for low-income communities
 from Flint, Michigan to Puerto Rico. The lack of availability of water in Skid Row, however, is
 not the result of an infrastructure failure; rather, it is the result of deliberate indifference to a
 crisis on City Hall’s doorstep impacting the health of thousands of people living on the streets of
 Skid Row.

 Water security has always been an issue that the state recognizes as a need to be protected; 39
 one, however, that has yet to be made available to all. In light of the recent Hepatitis A
 outbreak, restrooms, showers, hand washing stations, soap and water, and vaccinations are the
 only way to effectively contain its spread.

 Significant barriers to water access exist for Skid Row residents. Public facilities in this area,
 such as parks, restrooms, and other public buildings, should provide important points of access
 but sadly do not. Closing or limiting the hours of public restrooms and capping drinking
 fountains in parks and other public areas obstruct what is often the only source of water for
 houseless communities40 and can effectively bar a group from accessing drinking water.41
 Limited access exacerbates the health problems of a community that already has a high
 percentage of individuals vulnerable to illness. Limited access may also result in increased
 criminalization as those in need are forced to secure alternative ways to meet their essential
 human needs.

 Disadvantaged communities42—including impoverished unincorporated communities43—
 disproportionately bear the health and financial impacts of precarious or inadequate access to

 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 38
    Id.
 39
    American Declaration Of The Rights And Duties Of Man, 194891 Article XI: Right to the preservation of health and to well-being Every person has the right to
 the preservation of his health through sanitary and social measures relating to food, clothing, housing and medical care, to the extent permitted by public and
 community resources, http://www1.umn.edu/humanrts/oasinstr/zoas2dec.htm.
 40
    Letter from Catarina de Albuquerque, U.N. Special Rapporteur on the human right to safe drinking water and sanitation, to Kevin Johnson, Mayor, Sacramento
 (Jan. 23, 2012).
 41
    In applying the principle of non-discrimination, agencies should consider ways to prevent discrimination and address its impact. Relevant agencies should review
 policies and practices with an eye to identifying multiple and interrelated grounds of discrimination and the impact on California residents. For example, CDPH,
 DWR, and the State Water Board should identify those disadvantaged communities that do not currently have access or are at risk of losing access to safe water and
 revise policies and practices to address their needs. Second, agencies should involve vulnerable groups and marginalized communities in their planning and
 programming. For example, DWR should identify disadvantaged groups struggling to access safe and affordable water and engage these groups in efforts to
 formulate the California Water Plan Update. See generally, California Water Plan, Department of Water Resources, http://www.waterplan.water.ca.gov/.
 42
    See Camille Pannu, Drinking Water and Exclusion: A Case Study from California’s Central Valley, 100 Calif. L. Rev. 223, 245 (2012) [hereinafter Pannu].

 	                                                                                                                                                                                                                                 11	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 62 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1417
 November, 2017
 	  
 safe water. Despite a history of proactive water policies, California residents, particularly those
 in Skid Row, still face formidable water challenges.

 If you are in Skid Row and need to relieve yourself, hope that you are not ‘restroom
 challenged’, i.e. needing to frequent the bathroom (every hour or so); the need to go comes
 suddenly and urgently – as with the pregnant or elderly; 44 children; 45 and those with existing
 medical conditions46. Finding a working restroom is nearly impossible. 47

 Reasons given in the past for closing restrooms during the night were to “prevent criminal
 activity taking place there”. 48 There is no evidence to suggest that shutting these restrooms
 prevented or decreased such activity. All it does is deny people the right to basic sanitation. 49 A
 number of restrooms in Skid Row are located in public parks, which are locked and inaccessible
 approximately 16.5 hours a day. 50 As noted in ‘Dirty Divide’ 2013, ATP’s located on public
 sidewalks are also locked at dusk by LAPD.

 A recent audit of the public toilet crisis in Skid Row found that 1,777 unsheltered homeless
 people had to share 9 toilets; “38% of audited toilets were not operating during supposedly open
 hours” 51 and the few existing toilets are “poorly maintained and inaccessible.”




        5th and Maple, Urine stains are visible, October 2017                                                                                                                                                                         	  
 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 43
    Unincorporated communities are defined as disadvantaged if they lack basic infrastructure, including, but not limited, to streets, sidewalks, storm drainage, clean
 drinking water, and adequate sewer service. See Cal Gov. Code §§ 56033.5, 56045 (West 2012).
 44
    Researchers report that “among postmenopausal women … mean voided volume and maximum functional capacity were inversely related to patient age.” See M.P.
 Fitzgerald, N. Butler, S. Shott, and L. Brubaker, “Bother arising from urinary frequency in women,” Neurology and Urodynamics, vol. 21, no. 1:36-40, (2002),
 <http://www.ncbi.nlm.nih.gov/sites/entrez?db=PubMed>. Another expert says “the muscle of the bladder loses elasticity and tone. Hence, the bladder holds almost
 50% less urine (causing more frequent urination) and empties less completely. The warning period between the urge and actual urination is shortened or lost as one
 ages. Muscular disability, spinal cord effects on the bladder muscle, tumors, infection, anatomic damage to the sphincters and/or bladder neck may cause
 incontinence in advancing age. Other risks for incontinence in old age include chronic disease, cognitive impairment, medications, smoking, pelvic muscle
 weakness, low fluid intake and environment.” See Linda Breytspraak, “Does bladder capacity decrease with age, which leads to frequent urination?”
 45
    Couture, “Forced Retention of Bodily Waste.”
 46
    Kathryn Anthony and Meghan Dufresne, “Potty Parity in Perspective: Gender and Family Issues in Planning and Designing Public Restrooms,” Journal of
 Planning Literature, vol. 21, no. 3, 267-294 (2007). See also Rebecca Chalker and Kristene E. Whitmore, Overcoming Bladder Disorders: Compassionate,
 Authoritative, Medical and Self-Help Solutions for Incontinence, Cystitis, Interstitial Cystitis, Prostate Problems, Bladder Cancer. Harper Perennial, 1991;
 “Who are the Restroom Challenged?”
 47
    Protecting public health is not just the responsibility of the city, the authority to address the adverse health effects that result if toilets are not available falls within
 the mandate of U.S. Department of Health and Human Services (DHHS), the lead agency of the United States Government responsible for protecting the health of all
 Americans, see U.S. Department of Health and Human Services, “HHS What We Do,” http://www.hhs.gov/about/whatwedo.html/
 48
     Mollie Vander, “County Postpones Plan for DP Bathrooms Indefinitely,” Daily Nexus, (University of Santa Barbara, California), May 17, 2006,
 <http://www.dailynexus.com/news/2006/11739.html>;
 49
    29 CFR 1910.141, “Sanitation,” <http://www.access.gpo.gov/nara/cfr/waisidx_06/29cfr1910_06.html>.
 50
    Gladys Park, http://www.laparks.org/park/6th-gladys-street
 51
    No Place to Go: An Audit of Public Toilets in Skid Row, June 2017, p9.                                                                                                                                                                                                                                                   	  
 	                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          12	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 63 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1418
 November, 2017
 	  
 6.1 Women and Families

 Women suffer additional discrimination, often deprived of their dignity and sanitation needs as
 society has yet to deem gender specific needs52 important. Women’s need for restrooms is
 further amplified by the fact that they are oftentimes the main caretakers of dependants. Medical
 studies show the importance of regular urination, with women generally needing to void more
 frequently than men.

 Adverse health effects that may result from voluntary urinary retention include increased
 frequency of urinary tract infections (UTIs), which can lead to more serious infections and, in
 rare situations, renal damage. 53 UTIs during pregnancy have been associated with low birth
 weight babies, who are at risk of additional health problems compared to normal weight infants.
 54
    Medical evidence also shows that health problems, including constipation, abdominal pain,
 diverticulitis, and hemorrhoids, can result if individuals delay defecation. 55

 In a Letter to the UN Special Rapporteur on Adequate Housing on Homelessness and the Right
 to Adequate Housing, in November 2015, Human Rights Watch wrote; “Homeless women
 frequently face grave challenges in realizing their rights to water and sanitation, including their
 ability to manage their menstruation. Women who are homeless often lack access to affordable
 sanitary supplies, as well as safe and dignified spaces like toilets and showers to handle their
 periods. This can contribute to vaginal infections and other health problems.”56

 Public restrooms, when stocked and in service, offer men all the supplies they need to care for
 themselves (toilet paper, paper towels, soap), while women rarely have the necessities they
 need. If there is an expectation that toilet paper will be provided at no cost in public restrooms,
 female sanitary products must also be included. 57 Presently, women are made to pay more for
 being female and needing medically necessary items.

                                                       Ms. B has been a Skid Row resident for four years. She developed an intestinal
                                                       infection because of prolonged periods of holding in feces and urine resulting from not
                                                       being able to use a toilet as needed. She was hospitalized in August 2017. Upon her
                                                       release Ms. B relocated to a busy intersection in Skid Row that had a toilet close by, as
                                                       her restroom needs became more critical. She could not walk short distances and had
                                                       to urinate frequently. Even with purposely placing herself close to a restroom, it was
                                                       rarely accessible as it was either out of service or constantly occupied due to the lack
                                                       of operating restrooms in Skid Row.

                                                       Ms. B’s condition is complicated and aggravated by the fact that she is HIV positive;
                                                       she is often in pain and weak. She also has Chronic Obstructive Pulmonary Disease
                                                       (COPD) and nerve damage in her hip, which renders the use of her right leg
                                                       dysfunctional at times.

                                                       Ms. B attributes her mental anguish and panic attacks to the difficulties in finding a
                                                       restroom in Skid Row, the unsanitary state they are left in when she is able to find one
                                                       in working order and the lack of sanitary and feminine products available.


 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 52
    Menstrual Hygiene Day Links Periods and Human Rights, May 28, 2014, https://www.hrw.org/news/2014/05/28/menstrual-hygiene-day-links-periods-and-
 human-rights
 53
    Nielsen, A. Waite, W., "Epidemiology of Infrequent Voiding and Associated Symptoms," Scand J Urol Nephrol Supplement 157.
 54
    Naeye, R.L., "Causes of the Excess Rates of Perinatal Mortality and the Prematurity in Pregnancies Complicated by Maternity Urinary Tract Infections," New
 England J. Medicine 1979; 300(15); 819-823
 55
    National Institutes of Health Publication No. 95-2754, July 1995, Quoted in Schmidt and Brubaker, “The Code and Practice.”
 56
    https://www.hrw.org/news/2015/11/12/letter-un-special-rapporteur-adequate-housing-homelessness-and-right-adequate
 57
    The Equal Protection Clause of the Fourteenth Amendment to the Constitution provides, “No state shall . . . deny to any person within its jurisdiction the equal
 protection of the laws.”	  

 	                                                                                                                                                                                                                                 13	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 64 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1419
 November, 2017
 	  
                                                       Ms. B has been apprehended by LAPD on countless occasions for having what she
                                                       calls, “accidents”, where she is unable to “hold it” and either ticketed or humiliated by
                                                       police for bodily functions she is unable to prevent.

 6.2 Department of Public Health Recommendations and United Nations Standards

 In the DPH’s 2013 recommendations, it noted that, Skid Row’s existing number of public
 restrooms fell woefully short of what in fact was needed to accommodate the health needs of
 current homeless residents. In 2017 hardly any progress has been made towards making the
 recommendations a reality.

 The map on page 15 created by the American Institution of Architects (AIA) is based on DPHs
 2013 recommendation that toilets be placed within 300ft distance of each other. The map also
 details the location of APT’s currently in Skid Row.

 The United Nations High Commissioner for Refugees recommends 1 toilet for every 20 persons
 in refugee camps and that no dwelling be more than 50 meters away from a toilet. 58 AIA
 created a second map (page 16), which illustrates compliance with those standards – in the
 refugee camp like conditions – created by the “policy of containment”59 on the streets of Skid
 Row.

 As evidenced by both maps they point to one obvious conclusion, restroom availability and
 hand-washing stations in Skid Row are woefully inadequate by all standards.




 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 58
   UNHCR EMERGENCYHANDBOOK, Camp planning standards, https://emergency.unhcr.org/entry/115940/camp-planning-standards-planned-
 settlements#2,1511969959939
 59
   SKID ROW: 'Containment Strategy' of Aiding Residents, Easing Impact on Business District Is Slow and Frustrating August 05, 1985,
 http://articles.latimes.com/1985-08-05/local/me-3525_1_skid-row/3
 	  
 	                                                                                                                                                                                                                                 14	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 65 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1420
 November, 2017
 	  




 	                                                                       15	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 66 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1421
 November, 2017
 	  




 	                                                                       16	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 67 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1422
 November, 2017
 	  
 7. TRASH CANS IN SKID ROW




                  Wall and Boyd, trash goes uncollected for days, October 2017   	  

 In its 2013 publication, ‘The Dirty Divide’, LA CAN documented the lack of trash cans and
 trash collection in Skid Row and compared it to the abundance of trash cans and trash collection
 outside of the area in rapidly gentrifying areas of DTLA. They highlighted the attempts of Skid
 Row residents to clean the areas themselves, but without help from the City of Los Angeles, the
 ultimate task of refuse removal would prove impossible.

 In 2014, after months of engagement with Los Angeles Department of Public Works and other
 bodies responsible to keep our streets and parks clean, LACAN released a follow-up report card
 on the progress made - and not being made - on this significant public health issue. The follow-
 up report again illustrated the vast public health disparities that existed between the service in
 gentrifying areas and in Skid Row.

 As a result of that report card, subsequent advocacy, and organizing, LA CAN was able to
 secure 32 trash cans in heavily populated streets but even after that victory, trash removal
 remained nearly non-existent.




 	                                                                                             17	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 68 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1423
 November, 2017
 	  




                                                                                                                                                                                                                                                                                                                                     	  
                                                                                                                                                                                                                                              Skid Row residents take to cleaning the streets themselves, 6th and Gladys, October 2017



                                                                                                                                                                                                                                    As part of this report, a review and follow-up of LA CAN’s
                                                                                                                                                                                                                                    2014 trashcan mapping has been included. Many of the trash
                                                                                                                                                                                                                                    cans that were added were subsequently removed, even
                                                                                                                                                                                                                                    though residents still live in those areas and the population
                                                                                                                                                                                                                                    has dramatically increased. Per LA CAN’s November 2017
                                                                                                                                                                                                                                    count; the City of Los Angeles has added 28 trash cans in 14
                                                                                                                                                                                                                                    locations within Skid Row. Oddly, at the same time, the City
                                                                                                                                                                                                                                    removed 8 trash cans, meaning a net gain of 20 trash cans in
                                                                                                                                                                                                                                    four years. In that same time period, the Point-in-Time
                                                                                                                                                                                                                                    Homeless Count estimates that the houseless population in
                                                                                                                                                                                                                                    the city has increased by thousands, with many of those now
                                                                                                                                                                                                                                    living in Skid Row.

                                                                                                                                                                                                                                    Four years later the Historic Core and Arts District still
                                                                                                                                                                                                                                    enjoy streets that are visibly absent of huge piles of debris
                                                                                                                                                                                                                                    and trash cans that are left overflowing. This does not mean
                                                                                                                                                                                                                                    that these areas are without trash; it simply means they are
                                                                                                                                                                                                                                    provided with the means to dispose of it and that there is
                                                                                                                                                                                                                                    more attention paid to removal of trash in these
                                                                                                                                                                                                                                    neighborhoods.
  A different scene on 5th and Spring, October 2017                                                                                                                                                                   	  

 After LA CAN pushed the mayor’s office to respond to the fact that Skid Row residents were
 using their own limited resources (general relief and supplemental security income checks) and
 relying heavily on LA CAN’s brooms, rakes and cleaning supplies to clean the streets
 themselves, the mayor’s office provided some cleaning tools.60 This gesture did not deal with
 the fundamental problem; it rather served as a band-aid to the deep wounds of public health
 equity.
 	  
 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 60
          August 2017, Supplies given by Office of Mayor Eric Garcetti                                                                                                                                                                	  
 	                                                                                                                                                                                                                                                                                                                              18	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 69 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1424
 November, 2017
 	  
 8. CRIMINALIZATION OF THE SKID ROW COMMUNITY

 Public health inequity and the criminalization of the Skid Row houseless population has given
 rise to an array of civil rights lawsuits. The city was sued for “undertaking a mass practice and
 policy of clearing Skid Row and its surrounding areas of homeless people”. 61 Additionally
 LAPD continues to use arrests for "minor quality of life offenses"62 and criminalizing conduct
 that cannot be avoided where restrooms and shelter are not available. 63

 LA CAN’s legal clinic dealt with 156 such citations issued to houseless Skid Row residents who
 used their service, between 2016-2017. In recent months, the number of persons seeking
 assistance from the clinic has doubled.

 Recently, the United States Department of Justice filed a Statement of Interest in a case pending
 in the district court in Boise, Idaho. In its Brief addressing the criminalization of homelessness
 the Department of Justice stated “Sleeping is a life-sustaining activity — i.e., it must occur at
 some time in some place… If a person literally has nowhere else to go, then enforcement of the
 anti-camping ordinance against that person criminalizes her for being homeless.” 64

 In 2006 the 9th U.S. Circuit Court of Appeals ruled the Los Angeles’ ban on lying or sleeping on
 public sidewalks amounted to cruel and unusual punishment because there were not enough
 shelter beds for the city's huge homeless population. 65 In 2012, the Court of Appeals held that
 Los Angeles could not seize and destroy the property of homeless individuals which was on
 sidewalks because of the ruling in Jones. 66 However, despite repeated rejections of its policies
 by the federal courts, the LAPD continues to conduct illegal street sweeps, confiscate personal
 property and forcefully remove temporary shelters.

 According to the UCLA Million Dollar Hoods report centered on houseless arrests by the LAPD
 between 2011 and 2016, 67 LAPD arrests of houseless persons increased 37%. An alarmingly
 high number of arrests were for CA PC § 853.7, failure to appear. The relationship between
 numerous quality-of-life offenses, exacerbated by failure to appear, creates a unique, exclusive
 and unjust package of punishment with the injurious stigma of a criminal record. In the same
 report, of LAPD homeless arrests: 41% were Black, compared to 28% Hispanic and 27% white.
 The criminal justice system is riddled with discriminatory practices.

 The August 16, 2016 Chief of Police’s 2nd Quarter Report on Homelessness and Mental Illness
 found that during the first two quarters of 2017, 1,845 homeless and mentally ill individuals
 were arrested, “which represents a 49% increase”68 for the same period last year. This evidence
 shows that people are being arrested for being sick and, in public places. LAPD are notorious
 for arresting individuals who are in need of care. 69




 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 61
    Mitchell v. City of Los Angeles, Case 2:16-cv-01750-SJO-JPR Document 51 Filed 04/13/16 Page 1 of 11 Page ID #:814,
 https://www.clearinghouse.net/chDocs/public/PN-CA-0038-0004.pdf
 62
    Ibid.
 63
    See People v. Kellogg, 14 Cal. Rptr. 3d 507 (Cal. Ct. App. 2004); Jackson v. Commonwealth, 604 S.E.2d 122 (Va. Ct. App. 2004).); Robinson v. California, 370
 U.S. 660 (1962); Powell v. Texas, 392 U.S. 514 (1968)
 64
    Bell v. City of Boise, Case 1:09-cv-00540-REB Document 276 Filed 08/06/15 Page 11 of 17, https://www.justice.gov/opa/file/643766/download
 65
    http://www.latimes.com/local/lanow/la-me-ln-homeless-attorney-fees-20140910-story.html
 66
    Lavan v. City of Los Angeles, 693 F.3d 1022, 1027 (9th Cir. 2012)
 67
    ‘A Million Dollar Hoods Report’, Policing the Houseless Arrests by LAPD (2011-2016), Danielle Dupuy MPA, Terry Allen MA, and Kelly Lytle Hernández PhD,
 and the Million Dollar Hoods Team, October 2017
 68
    Intradepartmental Correspondence; 2nd Quarter Report To Board Of Police Commissioners On Homelessness And Mental Illness, August 16, 2017, p.2.
 http://www.lapdpolicecom.lacity.org/082217/BPC_17-0327.pdf
 69
    ‘Woman Might Face Life in Prison for Raising Officer's Baton in Fatal Skid Row Altercation’, July 24, 2015,
 http://www.nbclosangeles.com/news/local/Homeless-Woman-Faces-Potential-Life-Sentence-Grabbing-LAPD-Officers-Baton-318430681.html                                                                                                   	  
 	                                                                                                                                                                                                                                        19	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 70 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1425
 November, 2017
 	  
 In his article, which focuses on dealing with ever increasing arrests of mentally ill and homeless
 individuals, Los Angeles City Councilman Jose Huizar wrote, “A police officer shouldn’t be the
 first response”. 70 His district however, happens to top the list of destinations where houseless
 people are arrested most frequently.

 Ethan Couch’s case of ‘affluenza’71 reminds us that extreme wealth shields criminal culpability.
 If you can afford it, you can buy liberty. Needless to say, houseless individuals often have no
 resources so cannot make bail72 and are often encouraged to accept plea bargains that do not
 serve their best interests. For something as simple as jaywalking or drinking a beer in public, the
 unhoused person may lose benefits, housing eligibility and employment opportunities.


                                                                                                                                                                                                                                    Wealthy residents in
                                                                                                                                                                                                                                    downtown Los Angeles
                                                                                                                                                                                                                                    enjoy parklets in their
                                                                                                                                                                                                                                    neighborhoods, water
                                                                                                                                                                                                                                    fountains for their pets,
                                                                                                                                                                                                                                    and poop pads and
                                                                                                                                                                                                                                    bags for their canines
                                                                                                                                                                                                                                    (the bags are provided,
                                                                                                                                                                                                                                    free of charge). They
                                                                                                                                                                                                                                    may choose to rest for
                                                                                                                                                                                                                                    a moment or relax for
                                                                                                                                                                                                                                    hours upon end. They
                                                                                                                                                                                                                                    can sit at any time
                                                                                                                                                                                                                                    night or day. A few
                                                                                                                                                                                                                                    blocks over however,
                                                                                                                                                                                                                                    in Skid Row paints
                                                                                                                                                                                                                                    quite a different
                                                                                                                                                                                                                                    picture! The houseless
                                                                                                                                                                                                                                    must be on the move
                                                                                                                                                                                                                                    and thanks to the Jones
                                                                                                                                                                                                                                    Decision1, may stay in
                                                                                                                                                                                                                                    one place for a
                                                                                                                                                                                                                                    maximum of nine (9)
                                                                                                                                                                                                                                    hours (between the
                                                                                                                                                                                                                                    hours of 9 p.m. and 6
                                                                                                                                                                                                                                    a.m., when they are
                                                                                                                                                                                                                                    promptly woken up by
                                                                                                                                                                                                                                    law enforcement and
                                                                                                                                                                                                                                    told to move on)
                                                                                                                                                                                                                                    otherwise - risk
                                                                                                                                                                                                                                    citation for violating
                                                                                                                                                                                                                                    the laws as an
                                                                                                                                                                                                                                    infraction or a
                                                                                                                                                                                                                                    misdemeanor.
                                                                                                                                                                                                                                    	  




 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 70
    Mental Health Crisis Is a Crime, But it Shouldn’t Be, October 23, 2017, By Councilmember José Huizar, http://www.ladowntownnews.com/opinion/mental-
 health-crisis-is-a-crime-but-it-shouldn-t/article_235add00-b5e2-11e7-9d12-cb43d3169f36.html
 71
    http://www.latimes.com/opinion/opinion-la/la-ol-affluenza-texas-case-20131213-story.html
 72
    “Not in it for Justice” How California’s Pretrial Detention and Bail System Unfairly Punishes Poor People, April 11, 2017,
 https://www.hrw.org/report/2017/04/11/not-it-justice/how-californias-pretrial-detention-and-bail-system-unfairly

 	                                                                                                                                                                                                                                                 20	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 71 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1426
 November, 2017
 	  
 9. RECOMMENDATIONS

 Human rights require a focus on the most vulnerable, those who are most often excluded from
 processes and resources. Often, these people are characterized as the most difficult to reach or
 serve, but this cannot be a justification for neglecting them. On the contrary - to eliminate
 human rights violations in practice, special attention must be paid to groups of individuals who
 suffer historical or persistent prejudice instead of merely comparing the treatment of individuals
 in similar situations. In order to respond to the human rights violations outlined in this report
 and begin to ensure public health equity, LA CAN recommends the following actions;

 1. Shift current political and governmental priorities and resources from
 criminalization to housing. There is only one way to truly mitigate the lack of
 infrastructure needed to keep houseless residents healthy: provide safe, accessible and
 affordable housing for all. The morally bankrupt and unsustainable use of the LAPD as a
 response to homelessness is both costly and violates human and civil rights.73 The
 immediate reprioritization of funding and other resources from enforcement to housing is
 a crucial step in securing permanent housing for houseless residents. Unfortunately, by LAPD’s
 own estimates the arrest of homeless and mentally ill people increased by 49% when comparing
 2016 and 2017 arrest patterns. We are headed in the wrong direction and this course must be
 corrected immediately.

 2. Place adequate numbers of trash receptacles in Skid Row. The map created in 2013
 (‘Dirty Divide’) still illustrates an alarming reality in 2017— residents in Downtown with less
 means still do not have equitable levels of service, particularly Black residents. It also is an
 example of the apartheid-like “dividing line” of Main Street – where those west of the line are
 prioritized and served by the City and those east are further disenfranchised. Trash cans are but
 a symptom of a larger caste-like system that is currently in place. Between 4 and 8 trash cans
 per block should be added throughout the entire Skid Row community, starting on Crocker,
 Towne and Stanford Streets, and should be the type that includes ashtrays.

 3. Frequent trash collection in Skid Row. Residents that live indoors and outdoors
 accumulate trash. Residents unfortunate enough to live on city streets have few means of
 properly disposing of their garbage. Residents routinely clean this community and their
 areas but need adequate collection of this trash. The employment of residents and resident
 organizations to fulfill some trash disposal activities should also be explored.
 Additionally, cleaning supplies and environmentally safe disinfectants should be given to
 area residents.

 4. Immediately increase the number of restroom facilities available to residents.
 Highlighted as a Threat to Immediate Public Health by DPH in 2012, the installation of at least
 (110) toilets should be installed immediately (commensurate with the DPH recommendation
 (see map above)) – that number must include hand-washing stations fully stocked with soap,
 water, paper towels and feminine hygiene products. Now is not the time for continued excuses
 for not increasing restrooms —deteriorating health conditions make none of us safer.74
 Additionally, all existing and new toilets must remain open 24-hours a day and not be locked at
 sundown as routinely occurs now. Restrooms must also be staffed during all hours of operation
 preferably by residents living in the Skid Row community.
 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 73
    In 2015, the City’s Chief Administrative Officer released a report estimating that the City had spent approximately $100 million dollars in the prior year on
 responding to the homelessness crisis. The breakdown was $750,000 paid in attorney fees to the plaintiffs’ lawyers in the Jones case, approximately $5,000,000 for
 services, and the remainder for police implementation of criminalization of the homeless.
 74
    This report does not address the obvious disability access issues related to the lack of toilets and the type of toilets available in some public spaces. This is,
 however, a concern that the City needs to address.                                                                                                                                                                    	  
 	                                                                                                                                                                                                                                 21	  
Case 2:16-cv-01750-SJO-JPR Document 123-1 Filed 07/15/19 Page 72 of 72 Page ID
  “OUT OF SERVICE”: DIRTY DIVIDE UPDATE
                                        #:1427
 November, 2017


 A person’s restroom needs do not stop working after sundown, so neither should the restrooms.

 5. Frequently clean Skid Row restrooms and ensure toilet paper, feminine products, soap
 and hot water are available. As our report highlights restrooms are routinely not open, or are
 functioning at substandard levels. The automated cleaning function on the self-cleaning
 toilets appears to be in need of repair and better monitoring. If the self-cleaning function is
 not sound, other steps need to be taken to ensure regular cleaning. Also, toilet paper and
 soap need to be routinely refreshed or made available. Lastly, the number of hand sinks
 for local residents need to be increased exponentially. At a minimum, hand wipe
 dispensaries should be installed throughout Skid Row as a temporary stop gap measure.

 6. Provide potable water sources for Skid Row residents. It’s important that fresh water
 be provided for Skid Row residents. A few temporary emergency water fountains were installed
 during the heat of summer in 2017 but were removed by the City of Los Angeles shortly
 thereafter. While the brief respite was a solid step in the right direction in the long term water
 fountains must be installed in numerous locations. Significant consideration has been given to
 the water needs of downtown’s canine population living in the lofts — new parks adjacent to
 these residencies have been outfitted with drinking fountains for pets. It is imperative that the
 needs of human beings are met as well.

 7. Install Hygiene Centers at local parks or other accessible locations. Public hygiene
 centers that include access to restrooms, showers, potable water and hand-washing stations
 should be installed at both of Skid Row’s public parks and other accessible locations.
 Additionally, after years of advocacy and organizing the City has finally noted in its
 Comprehensive Homeless Strategy the need for such facilities and is currently working on the
 first as part of its “Emerald Necklace” Initiative. However, one facility is not enough.

 8. Develop a community health council to address issues for the long-term. Residents
 and volunteers have long attempted to find ways to address the lack of public sanitation
 infrastructure in Skid Row. Their experiences and innovations should be the foundation of
 any plan to improve public health equity. Representatives should include residents, health
 care professionals, appropriate public agencies, elected officials’ staff, neighborhood
 council representatives, and other interested parties. While there have been recent overtures by
 the Mayor’s “Emerald Necklace” team to include residents in conversation, decision-making
 authority still elude those most impacted by the issues.


          “L.A. said loud and clear we need to build more housing, we need to build more
          affordable housing and we need to build more housing for the homeless”. 75
          Mayor Eric Garcetti

                                      These words must be realized and not just spoken.




 75
    ‘For Homeless Advocates, a Discouraging Lesson in Los Angeles: Money Is Not Enough’, September 29, 2017,
 https://www.nytimes.com/2017/09/29/us/homeless-housing-los-angeles.html

                                                                                                               22	  
